UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-06093 Name of Registrant: Vanguard Institutional Index Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: December 31 Date of reporting period: March 31, 2013 Item 1: Schedule of Investments Vanguard Institutional Index Fund Schedule of Investments As of March 31, 2013 Market Value Shares ($000) Common Stocks (99.6%) 1 Consumer Discretionary (11.6%) Comcast Corp. Class A 23,966,489 1,006,832 Home Depot Inc. 14,054,533 980,725 Walt Disney Co. 16,970,943 963,950 McDonald's Corp. 9,426,119 939,690 * Amazon.com Inc. 3,418,197 910,915 News Corp. Class A 18,797,010 573,685 Time Warner Inc. 8,786,762 506,293 Ford Motor Co. 36,868,297 484,818 Target Corp. 6,117,236 418,725 NIKE Inc. Class B 6,819,742 402,433 Starbucks Corp. 7,043,165 401,179 Lowe's Cos. Inc. 10,433,641 395,644 * priceline.com Inc. 468,771 322,482 TJX Cos. Inc. 6,854,667 320,456 * DIRECTV 5,387,049 304,961 Yum! Brands Inc. 4,236,602 304,781 Time Warner Cable Inc. 2,777,657 266,822 Viacom Inc. Class B 4,280,294 263,538 CBS Corp. Class B 5,499,808 256,786 Johnson Controls Inc. 6,432,276 225,580 * Discovery Communications Inc. Class A 2,305,196 181,511 Macy's Inc. 3,715,264 155,447 Omnicom Group Inc. 2,456,972 144,716 * Dollar General Corp. 2,842,397 143,768 Carnival Corp. 4,175,370 143,215 Mattel Inc. 3,238,122 141,797 VF Corp. 828,805 139,032 * Bed Bath & Beyond Inc. 2,125,413 136,919 * AutoZone Inc. 341,471 135,485 Coach Inc. 2,639,051 131,926 Ross Stores Inc. 2,090,155 126,705 Delphi Automotive plc 2,756,027 122,368 Starwood Hotels & Resorts Worldwide Inc. 1,820,710 116,034 Genuine Parts Co. 1,455,503 113,529 Harley-Davidson Inc. 2,125,014 113,263 * O'Reilly Automotive Inc. 1,046,146 107,282 * Dollar Tree Inc. 2,135,388 103,417 L Brands Inc. 2,249,527 100,464 * Netflix Inc. 526,215 99,670 Gap Inc. 2,793,645 98,895 Ralph Lauren Corp. Class A 571,163 96,704 Marriott International Inc. Class A 2,289,723 96,695 * Chipotle Mexican Grill Inc. Class A 291,661 95,044 Wynn Resorts Ltd. 749,708 93,833 Kohl's Corp. 1,988,844 91,745 * CarMax Inc. 2,144,470 89,424 Whirlpool Corp. 738,104 87,436 Staples Inc. 6,333,492 85,059 * BorgWarner Inc. 1,086,775 84,051 Wyndham Worldwide Corp. 1,284,114 82,800 PVH Corp. 734,058 78,405 Tiffany & Co. 1,119,927 77,880 Nordstrom Inc. 1,407,105 77,714 H&R Block Inc. 2,554,184 75,144 Newell Rubbermaid Inc. 2,691,607 70,251 * PulteGroup Inc. 3,197,320 64,714 Lennar Corp. Class A 1,551,591 64,360 D.R. Horton Inc. 2,627,271 63,843 Darden Restaurants Inc. 1,215,644 62,825 PetSmart Inc. 1,010,039 62,723 Best Buy Co. Inc. 2,505,075 55,487 * TripAdvisor Inc. 1,034,220 54,317 Family Dollar Stores Inc. 903,223 53,335 Expedia Inc. 877,903 52,683 Scripps Networks Interactive Inc. Class A 810,748 52,164 Interpublic Group of Cos. Inc. 3,899,285 50,808 * Fossil Inc. 503,214 48,610 ^ Hasbro Inc. 1,079,503 47,433 Gannett Co. Inc. 2,164,808 47,344 Leggett & Platt Inc. 1,345,013 45,435 International Game Technology 2,490,944 41,101 * Urban Outfitters Inc. 1,030,996 39,941 Abercrombie & Fitch Co. 748,833 34,596 ^ Garmin Ltd. 1,030,884 34,060 Comcast Corp. 844,535 33,460 GameStop Corp. Class A 1,140,581 31,902 Cablevision Systems Corp. Class A 2,018,817 30,202 * Goodyear Tire & Rubber Co. 2,309,744 29,126 Harman International Industries Inc. 639,599 28,545 JC Penney Co. Inc. 1,342,757 20,289 Washington Post Co. Class B 42,685 19,080 * Apollo Group Inc. Class A 944,158 16,419 * AutoNation Inc. 364,416 15,943 Consumer Staples (10.9%) Procter & Gamble Co. 25,677,418 1,978,702 Coca-Cola Co. 36,027,938 1,456,970 Philip Morris International Inc. 15,489,143 1,435,998 Wal-Mart Stores Inc. 15,722,477 1,176,513 PepsiCo Inc. 14,502,060 1,147,258 Altria Group Inc. 18,892,302 649,706 CVS Caremark Corp. 11,573,049 636,402 Mondelez International Inc. Class A 16,715,567 511,664 Colgate-Palmolive Co. 4,132,471 487,756 Costco Wholesale Corp. 4,094,848 434,504 Walgreen Co. 8,084,150 385,452 Kimberly-Clark Corp. 3,643,482 356,988 General Mills Inc. 6,077,704 299,692 Kraft Foods Group Inc. 5,569,641 287,004 HJ Heinz Co. 3,013,952 217,818 Archer-Daniels-Midland Co. 6,190,383 208,802 Sysco Corp. 5,507,879 193,712 Kroger Co. 4,872,875 161,487 Kellogg Co. 2,347,005 151,218 Mead Johnson Nutrition Co. 1,903,489 147,425 Estee Lauder Cos. Inc. Class A 2,253,089 144,265 Lorillard Inc. 3,565,636 143,873 Whole Foods Market Inc. 1,619,936 140,530 ConAgra Foods Inc. 3,889,818 139,294 Reynolds American Inc. 3,024,138 134,544 Hershey Co. 1,411,085 123,512 Clorox Co. 1,230,827 108,965 Brown-Forman Corp. Class B 1,424,489 101,709 JM Smucker Co. 1,008,018 99,955 Beam Inc. 1,506,829 95,744 McCormick & Co. Inc. 1,247,005 91,717 Coca-Cola Enterprises Inc. 2,466,379 91,059 Dr Pepper Snapple Group Inc. 1,913,812 89,854 Avon Products Inc. 4,062,776 84,221 Campbell Soup Co. 1,684,367 76,403 Molson Coors Brewing Co. Class B 1,466,765 71,769 * Constellation Brands Inc. Class A 1,432,540 68,246 Tyson Foods Inc. Class A 2,665,570 66,159 * Monster Beverage Corp. 1,353,498 64,616 Safeway Inc. 2,251,692 59,332 Hormel Foods Corp. 1,266,594 52,336 * Dean Foods Co. 1,749,931 31,726 Energy (10.9%) Exxon Mobil Corp. 42,116,330 3,795,102 Chevron Corp. 18,261,323 2,169,810 Schlumberger Ltd. 12,485,439 935,034 ConocoPhillips 11,477,100 689,774 Occidental Petroleum Corp. 7,571,643 593,390 Anadarko Petroleum Corp. 4,705,137 411,464 Phillips 66 5,841,943 408,761 Halliburton Co. 8,758,756 353,941 EOG Resources Inc. 2,554,311 327,131 Apache Corp. 3,682,343 284,130 National Oilwell Varco Inc. 4,010,255 283,726 Marathon Petroleum Corp. 3,115,318 279,132 Williams Cos. Inc. 6,406,021 239,970 Valero Energy Corp. 5,197,298 236,425 Kinder Morgan Inc. 5,938,136 229,687 Marathon Oil Corp. 6,652,047 224,307 Devon Energy Corp. 3,548,997 200,234 Hess Corp. 2,792,832 199,995 Noble Energy Inc. 1,687,840 195,216 Spectra Energy Corp. 6,279,965 193,109 Baker Hughes Inc. 4,152,718 192,728 Pioneer Natural Resources Co. 1,244,082 154,577 * Cameron International Corp. 2,329,586 151,889 Cabot Oil & Gas Corp. 1,977,809 133,720 Ensco plc Class A 2,184,781 131,087 Range Resources Corp. 1,530,489 124,031 * Southwestern Energy Co. 3,299,355 122,934 * FMC Technologies Inc. 2,234,353 121,526 Murphy Oil Corp. 1,702,372 108,492 Chesapeake Energy Corp. 4,893,944 99,885 EQT Corp. 1,414,911 95,860 Noble Corp. 2,375,171 90,613 Tesoro Corp. 1,291,550 75,620 CONSOL Energy Inc. 2,147,807 72,274 * Denbury Resources Inc. 3,509,816 65,458 Helmerich & Payne Inc. 998,688 60,620 Peabody Energy Corp. 2,540,060 53,722 QEP Resources Inc. 1,682,085 53,558 Diamond Offshore Drilling Inc. 654,990 45,561 Nabors Industries Ltd. 2,741,892 44,473 * Rowan Cos. plc Class A 1,170,625 41,393 * WPX Energy Inc. 1,883,634 30,176 * Newfield Exploration Co. 1,272,730 28,535 Financials (15.9%) JPMorgan Chase & Co. 35,978,058 1,707,519 Wells Fargo & Co. 46,077,974 1,704,424 * Berkshire Hathaway Inc. Class B 16,006,453 1,667,872 Citigroup Inc. 28,564,173 1,263,679 Bank of America Corp. 101,710,108 1,238,829 American Express Co. 9,033,595 609,406 Goldman Sachs Group Inc. 4,113,111 605,244 US Bancorp 17,515,445 594,299 * American International Group Inc. 13,877,165 538,712 Simon Property Group Inc. 2,948,366 467,493 MetLife Inc. 10,279,415 390,823 PNC Financial Services Group Inc. 4,967,098 330,312 Bank of New York Mellon Corp. 10,936,372 306,109 BlackRock Inc. 1,182,194 303,682 Capital One Financial Corp. 5,472,883 300,735 Travelers Cos. Inc. 3,552,586 299,092 American Tower Corporation 3,713,819 285,667 ACE Ltd. 3,189,397 283,761 Morgan Stanley 12,904,521 283,641 Prudential Financial Inc. 4,370,756 257,831 State Street Corp. 4,294,459 253,760 Aflac Inc. 4,396,516 228,707 Allstate Corp. 4,487,735 220,213 Chubb Corp. 2,452,961 214,708 HCP Inc. 4,261,501 212,478 Discover Financial Services 4,656,438 208,795 Public Storage 1,355,859 206,524 BB&T Corp. 6,577,929 206,481 Ventas Inc. 2,744,069 200,866 Franklin Resources Inc. 1,298,404 195,812 Marsh & McLennan Cos. Inc. 5,154,374 195,712 Charles Schwab Corp. 10,330,458 182,746 T. Rowe Price Group Inc. 2,434,497 182,271 Aon plc 2,928,505 180,103 CME Group Inc. 2,884,604 177,086 Prologis Inc. 4,350,083 173,916 Health Care REIT Inc. 2,451,629 166,490 Equity Residential 3,010,894 165,780 Weyerhaeuser Co. 5,125,339 160,833 SunTrust Banks Inc. 5,065,525 145,938 Boston Properties Inc. 1,425,260 144,037 Ameriprise Financial Inc. 1,912,391 140,848 McGraw-Hill Cos. Inc. 2,639,190 137,449 AvalonBay Communities Inc. 1,069,347 135,454 Fifth Third Bancorp 8,226,838 134,180 Vornado Realty Trust 1,592,052 133,159 Progressive Corp. 5,222,173 131,964 Loews Corp. 2,909,861 128,238 Invesco Ltd. 4,144,338 120,020 Host Hotels & Resorts Inc. 6,830,205 119,460 * Berkshire Hathaway Inc. Class A 759 118,617 M&T Bank Corp. 1,149,342 118,566 Northern Trust Corp. 2,045,490 111,602 * IntercontinentalExchange Inc. 682,839 111,351 Regions Financial Corp. 13,284,365 108,799 Hartford Financial Services Group Inc. 4,103,476 105,870 Moody's Corp. 1,821,272 97,110 NYSE Euronext 2,283,823 88,247 Principal Financial Group Inc. 2,592,054 88,208 SLM Corp. 4,260,776 87,261 KeyCorp 8,682,985 86,483 Kimco Realty Corp. 3,833,539 85,871 XL Group plc Class A 2,772,131 83,996 Lincoln National Corp. 2,551,316 83,198 Plum Creek Timber Co. Inc. 1,525,565 79,634 Leucadia National Corp. 2,761,542 75,749 * CBRE Group Inc. Class A 2,864,034 72,317 Unum Group 2,535,618 71,631 Cincinnati Financial Corp. 1,380,600 65,151 Comerica Inc. 1,763,685 63,404 Huntington Bancshares Inc. 7,913,051 58,477 Torchmark Corp. 882,325 52,763 * Genworth Financial Inc. Class A 4,641,710 46,417 Zions Bancorporation 1,735,223 43,363 People's United Financial Inc. 3,190,659 42,882 Apartment Investment & Management Co. Class A 1,373,872 42,123 Hudson City Bancorp Inc. 4,473,868 38,654 NASDAQ OMX Group Inc. 1,107,110 35,760 Legg Mason Inc. 1,080,194 34,728 Assurant Inc. 741,830 33,390 * E*TRADE Financial Corp. 2,687,144 28,779 First Horizon National Corp. 2,291,622 24,475 Health Care (12.5%) Johnson & Johnson 26,275,996 2,142,282 Pfizer Inc. 67,577,100 1,950,275 Merck & Co. Inc. 28,410,070 1,256,577 Amgen Inc. 7,035,060 721,164 * Gilead Sciences Inc. 14,310,285 700,202 Bristol-Myers Squibb Co. 15,390,871 633,950 AbbVie Inc. 14,857,960 605,908 UnitedHealth Group Inc. 9,634,118 551,168 Eli Lilly & Co. 9,383,662 532,898 Abbott Laboratories 14,764,010 521,465 * Celgene Corp. 3,936,042 456,227 Medtronic Inc. 9,506,447 446,423 * Express Scripts Holding Co. 7,693,641 443,538 * Biogen Idec Inc. 2,221,250 428,501 Baxter International Inc. 5,131,488 372,751 Allergan Inc. 2,890,781 322,698 Covidien plc 4,436,942 301,002 Thermo Fisher Scientific Inc. 3,361,504 257,121 McKesson Corp. 2,189,025 236,327 WellPoint Inc. 2,857,715 189,266 * Intuitive Surgical Inc. 377,160 185,257 Stryker Corp. 2,718,146 177,332 Becton Dickinson and Co. 1,823,079 174,305 * Alexion Pharmaceuticals Inc. 1,834,823 169,061 Cigna Corp. 2,687,675 167,630 Aetna Inc. 3,082,892 157,597 Agilent Technologies Inc. 3,261,117 136,869 Cardinal Health Inc. 3,203,713 133,339 * Cerner Corp. 1,375,800 130,357 Zimmer Holdings Inc. 1,591,669 119,725 AmerisourceBergen Corp. Class A 2,163,333 111,303 * Actavis Inc. 1,201,428 110,664 * Mylan Inc. 3,717,665 107,589 St. Jude Medical Inc. 2,658,667 107,517 * Life Technologies Corp. 1,617,082 104,512 Humana Inc. 1,488,286 102,855 * Boston Scientific Corp. 12,758,073 99,641 Perrigo Co. 830,305 98,582 * DaVita HealthCare Partners Inc. 793,191 94,065 * Edwards Lifesciences Corp. 1,072,305 88,101 Quest Diagnostics Inc. 1,486,950 83,938 * Forest Laboratories Inc. 2,202,275 83,775 * Laboratory Corp. of America Holdings 874,954 78,921 * Waters Corp. 807,166 75,801 * Varian Medical Systems Inc. 1,025,412 73,830 * CareFusion Corp. 2,095,676 73,328 CR Bard Inc. 716,209 72,180 Coventry Health Care Inc. 1,265,005 59,493 DENTSPLY International Inc. 1,342,448 56,947 * Hospira Inc. 1,558,250 51,157 * Tenet Healthcare Corp. 982,535 46,749 PerkinElmer Inc. 1,070,459 36,010 Patterson Cos. Inc. 787,314 29,949 Industrials (10.1%) General Electric Co. 97,743,693 2,259,834 United Technologies Corp. 7,926,959 740,616 3M Co. 5,966,900 634,341 Union Pacific Corp. 4,411,287 628,211 United Parcel Service Inc. Class B 6,721,694 577,394 Honeywell International Inc. 7,367,434 555,136 Boeing Co. 6,397,015 549,184 Caterpillar Inc. 6,157,325 535,503 Emerson Electric Co. 6,787,264 379,205 Danaher Corp. 5,449,987 338,717 Deere & Co. 3,661,678 314,831 Eaton Corp. plc 4,428,134 271,223 FedEx Corp. 2,748,858 269,938 Precision Castparts Corp. 1,376,577 261,027 Lockheed Martin Corp. 2,516,579 242,900 Illinois Tool Works Inc. 3,903,730 237,893 CSX Corp. 9,595,011 236,325 Norfolk Southern Corp. 2,956,291 227,871 General Dynamics Corp. 3,122,752 220,185 Cummins Inc. 1,659,493 192,186 Raytheon Co. 3,058,064 179,784 PACCAR Inc. 3,322,276 167,974 Waste Management Inc. 4,110,105 161,157 Northrop Grumman Corp. 2,228,744 156,346 Ingersoll-Rand plc 2,590,441 142,500 Tyco International Ltd. 4,380,166 140,165 Fastenal Co. 2,537,149 130,283 Parker Hannifin Corp. 1,401,861 128,382 WW Grainger Inc. 561,963 126,430 Stanley Black & Decker Inc. 1,506,167 121,954 Dover Corp. 1,641,732 119,649 Roper Industries Inc. 929,453 118,329 Rockwell Automation Inc. 1,313,930 113,458 ADT Corp. 2,182,641 106,819 Pentair Ltd. 1,937,373 102,196 Fluor Corp. 1,527,336 101,308 Southwest Airlines Co. 6,843,111 92,245 Republic Services Inc. Class A 2,794,490 92,218 C.H. Robinson Worldwide Inc. 1,513,605 89,999 * Stericycle Inc. 809,072 85,907 Rockwell Collins Inc. 1,283,535 81,017 Textron Inc. 2,556,473 76,209 Flowserve Corp. 452,232 75,844 Pall Corp. 1,044,031 71,380 Expeditors International of Washington Inc. 1,944,140 69,425 * Jacobs Engineering Group Inc. 1,225,077 68,898 L-3 Communications Holdings Inc. 844,854 68,366 Masco Corp. 3,351,059 67,859 Equifax Inc. 1,131,976 65,191 Joy Global Inc. 998,041 59,403 * Quanta Services Inc. 2,003,969 57,273 Iron Mountain Inc. 1,572,420 57,095 Robert Half International Inc. 1,314,676 49,340 Xylem Inc. 1,752,847 48,309 Snap-on Inc. 548,445 45,356 Cintas Corp. 987,329 43,571 Avery Dennison Corp. 943,108 40,620 Dun & Bradstreet Corp. 384,797 32,188 Ryder System Inc. 484,544 28,952 ^ Pitney Bowes Inc. 1,895,184 28,162 Information Technology (17.9%) Apple Inc. 8,827,165 3,907,168 International Business Machines Corp. 9,847,804 2,100,537 Microsoft Corp. 70,863,003 2,027,391 * Google Inc. Class A 2,510,053 1,993,057 Oracle Corp. 34,711,668 1,122,575 QUALCOMM Inc. 16,150,236 1,081,258 Cisco Systems Inc. 50,120,211 1,048,014 Intel Corp. 46,492,001 1,015,850 Visa Inc. Class A 4,847,557 823,309 * eBay Inc. 10,968,281 594,700 Mastercard Inc. Class A 992,459 537,049 * EMC Corp. 19,781,128 472,571 Accenture plc Class A 6,056,567 460,117 Hewlett-Packard Co. 18,355,104 437,586 Texas Instruments Inc. 10,384,615 368,446 Automatic Data Processing Inc. 4,558,979 296,425 * Salesforce.com Inc. 1,266,306 226,454 * Cognizant Technology Solutions Corp. Class A 2,836,496 217,304 * Yahoo! Inc. 9,109,362 214,343 * Adobe Systems Inc. 4,688,280 203,987 Dell Inc. 13,727,123 196,710 Corning Inc. 13,839,547 184,481 Intuit Inc. 2,618,619 171,912 Broadcom Corp. Class A 4,920,322 170,588 Motorola Solutions Inc. 2,593,988 166,093 TE Connectivity Ltd. 3,950,145 165,630 * Symantec Corp. 6,477,848 159,873 Applied Materials Inc. 11,279,430 152,047 Analog Devices Inc. 2,875,931 133,702 * Citrix Systems Inc. 1,752,012 126,425 * SanDisk Corp. 2,273,130 125,022 * NetApp Inc. 3,387,432 115,715 Amphenol Corp. Class A 1,500,960 112,047 * Fiserv Inc. 1,254,703 110,201 Seagate Technology plc 3,001,864 109,748 Fidelity National Information Services Inc. 2,755,696 109,181 Paychex Inc. 3,042,394 106,697 Altera Corp. 3,005,284 106,597 Western Digital Corp. 2,035,690 102,355 Xerox Corp. 11,502,550 98,922 * Micron Technology Inc. 9,603,442 95,842 Xilinx Inc. 2,458,317 93,834 * Red Hat Inc. 1,815,717 91,803 * Teradata Corp. 1,558,264 91,174 * Juniper Networks Inc. 4,845,729 89,840 * Autodesk Inc. 2,111,816 87,091 Linear Technology Corp. 2,185,688 83,865 KLA-Tencor Corp. 1,561,460 82,351 Western Union Co. 5,345,474 80,396 CA Inc. 3,128,022 78,732 NVIDIA Corp. 5,882,826 75,418 Computer Sciences Corp. 1,445,094 71,142 * VeriSign Inc. 1,433,758 67,788 Microchip Technology Inc. 1,836,041 67,493 * F5 Networks Inc. 738,569 65,792 * Lam Research Corp. 1,525,713 63,256 * Akamai Technologies Inc. 1,671,693 58,994 * BMC Software Inc. 1,235,381 57,235 * Electronic Arts Inc. 2,826,910 50,036 Harris Corp. 1,062,956 49,257 Molex Inc. 1,302,952 38,150 Total System Services Inc. 1,512,227 37,473 SAIC Inc. 2,670,594 36,187 FLIR Systems Inc. 1,364,407 35,488 * LSI Corp. 5,178,601 35,111 Jabil Circuit Inc. 1,731,319 31,995 * JDS Uniphase Corp. 2,213,153 29,590 * Teradyne Inc. 1,791,334 29,055 * First Solar Inc. 566,893 15,283 *,^ Advanced Micro Devices Inc. 5,721,366 14,590 Materials (3.4%) Monsanto Co. 5,036,545 532,010 EI du Pont de Nemours & Co. 8,782,046 431,725 Dow Chemical Co. 11,320,660 360,450 Praxair Inc. 2,784,070 310,535 Freeport-McMoRan Copper & Gold Inc. 8,925,228 295,425 LyondellBasell Industries NV Class A 3,568,907 225,876 Ecolab Inc. 2,495,086 200,056 Newmont Mining Corp. 4,669,017 195,585 International Paper Co. 4,147,082 193,171 PPG Industries Inc. 1,342,586 179,826 Air Products & Chemicals Inc. 1,951,528 170,017 Mosaic Co. 2,600,681 155,027 Nucor Corp. 2,985,845 137,797 Sherwin-Williams Co. 806,599 136,227 CF Industries Holdings Inc. 592,142 112,726 Eastman Chemical Co. 1,446,971 101,100 Sigma-Aldrich Corp. 1,131,982 87,932 Alcoa Inc. 10,050,175 85,628 FMC Corp. 1,296,135 73,919 Ball Corp. 1,404,358 66,819 Airgas Inc. 642,054 63,666 Vulcan Materials Co. 1,220,534 63,102 MeadWestvaco Corp. 1,650,826 59,925 International Flavors & Fragrances Inc. 766,526 58,770 Sealed Air Corp. 1,833,326 44,201 * Owens-Illinois Inc. 1,545,791 41,195 Bemis Co. Inc. 969,367 39,124 Allegheny Technologies Inc. 1,011,524 32,075 ^ Cliffs Natural Resources Inc. 1,425,956 27,107 ^ United States Steel Corp. 1,358,437 26,490 Telecommunication Services (2.9%) AT&T Inc. 51,621,028 1,893,975 Verizon Communications Inc. 26,867,644 1,320,545 CenturyLink Inc. 5,882,357 206,647 * Crown Castle International Corp. 2,755,573 191,898 * Sprint Nextel Corp. 28,299,144 175,738 ^ Windstream Corp. 5,562,746 44,224 ^ Frontier Communications Corp. 9,394,968 37,392 * MetroPCS Communications Inc. 3,012,476 32,836 Utilities (3.5%) Duke Energy Corp. 6,623,516 480,801 Southern Co. 8,168,047 383,245 Dominion Resources Inc. 5,417,119 315,168 NextEra Energy Inc. 3,984,121 309,486 Exelon Corp. 8,036,803 277,109 American Electric Power Co. Inc. 4,564,974 221,995 PG&E Corp. 4,122,896 183,592 PPL Corp. 5,478,328 171,526 Sempra Energy 2,126,633 170,003 Consolidated Edison Inc. 2,752,830 168,005 FirstEnergy Corp. 3,930,850 165,882 Public Service Enterprise Group Inc. 4,755,596 163,307 Edison International 3,062,314 154,096 Xcel Energy Inc. 4,589,415 136,306 Northeast Utilities 2,954,480 128,402 DTE Energy Co. 1,621,744 110,830 Entergy Corp. 1,673,844 105,854 CenterPoint Energy Inc. 4,019,579 96,309 Wisconsin Energy Corp. 2,152,265 92,311 ONEOK Inc. 1,926,076 91,816 NiSource Inc. 2,924,713 85,811 NRG Energy Inc. 3,037,181 80,455 Ameren Corp. 2,280,348 79,858 AES Corp. 5,827,577 73,253 CMS Energy Corp. 2,488,975 69,542 SCANA Corp. 1,244,414 63,664 Pinnacle West Capital Corp. 1,031,459 59,711 AGL Resources Inc. 1,110,540 46,587 Pepco Holdings Inc. 2,167,493 46,384 Integrys Energy Group Inc. 737,861 42,914 TECO Energy Inc. 1,922,111 34,252 Total Common Stocks (Cost $100,238,184) Coupon Temporary Cash Investments (0.3%) 1 Money Market Fund (0.2%) 2,3 Vanguard Market Liquidity Fund 0.147% 294,636,000 294,636 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.1%) 4 Federal Home Loan Bank Discount Notes 0.105% 4/3/13 15,000 15,000 4,5 Federal Home Loan Bank Discount Notes 0.085% 4/19/13 15,000 14,999 4,5 Federal Home Loan Bank Discount Notes 0.110% 5/15/13 30,000 29,994 Total Temporary Cash Investments (Cost $354,632) Total Investments (99.9%) (Cost $100,592,816) Other Assets and Liabilities-Net (0.1%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $62,092,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and -0.1%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $65,534,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 5 Securities with a value of $24,814,000 have been segregated as initial margin for open futures contracts. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of Institutional Index Fund trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of March 31, 2013, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 131,418,458 — — Temporary Cash Investments 294,636 59,993 — Futures Contracts—Assets 1 2,024 — — Futures Contracts—Liabilities 1 (120) — — Total 131,714,998 59,993 — 1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). Institutional Index Fund At March 31, 2013, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) S&P 500 Index June 2013 1,295 505,924 6,753 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At March 31, 2013, the cost of investment securities for tax purposes was $100,592,816,000. Net unrealized appreciation of investment securities for tax purposes was $31,180,271,000, consisting of unrealized gains of $38,026,873,000 on securities that had risen in value since their purchase and $6,846,602,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Institutional Total Stock Market Index Fund Schedule of Investments As of March 31, 2013 Market Value Shares ($000) Common Stocks (99.4%) 1 Consumer Discretionary (12.2%) Home Depot Inc. 2,254,864 157,344 Comcast Corp. Class A 3,690,163 155,024 McDonald's Corp. 1,512,261 150,757 * Amazon.com Inc. 548,384 146,139 Walt Disney Co. 2,450,475 139,187 News Corp. Class A 2,911,625 88,863 Time Warner Inc. 1,339,285 77,170 Ford Motor Co. 5,808,112 76,377 Target Corp. 973,217 66,617 NIKE Inc. Class B 1,082,591 63,884 Lowe's Cos. Inc. 1,673,957 63,476 Starbucks Corp. 1,073,523 61,148 * priceline.com Inc. 75,210 51,739 Yum! Brands Inc. 679,746 48,901 TJX Cos. Inc. 1,044,951 48,851 * DIRECTV 821,223 46,489 Time Warner Cable Inc. 445,847 42,828 CBS Corp. Class B 904,650 42,238 Viacom Inc. Class B 684,899 42,169 Johnson Controls Inc. 1,032,429 36,207 Las Vegas Sands Corp. 559,835 31,547 * General Motors Co. 1,031,042 28,684 Macy's Inc. 596,427 24,955 Carnival Corp. 714,680 24,514 * Dollar General Corp. 469,257 23,735 Omnicom Group Inc. 397,339 23,403 Mattel Inc. 519,649 22,755 VF Corp. 133,166 22,339 Coach Inc. 426,684 21,330 Delphi Automotive plc 475,643 21,119 * Bed Bath & Beyond Inc. 327,362 21,089 * AutoZone Inc. 52,100 20,672 Virgin Media Inc. 406,412 19,902 Ross Stores Inc. 318,881 19,331 Starwood Hotels & Resorts Worldwide Inc. 294,830 18,790 Harley-Davidson Inc. 341,502 18,202 Gap Inc. 506,565 17,932 Genuine Parts Co. 222,036 17,319 * Discovery Communications Inc. Class A 219,101 17,252 * Liberty Interactive Corp. Class A 773,384 16,535 L Brands Inc. 370,069 16,527 * O'Reilly Automotive Inc. 159,615 16,369 * Dollar Tree Inc. 325,934 15,785 Ralph Lauren Corp. Class A 91,920 15,563 * Chipotle Mexican Grill Inc. Class A 47,350 15,430 Wynn Resorts Ltd. 121,999 15,269 Sirius XM Radio Inc. 4,951,724 15,251 * Netflix Inc. 80,394 15,227 * Liberty Media Corp. 134,305 14,992 Kohl's Corp. 312,618 14,421 * CarMax Inc. 344,290 14,357 * Liberty Global Inc. Class A 195,342 14,338 Whirlpool Corp. 118,631 14,053 Staples Inc. 1,017,483 13,665 * BorgWarner Inc. 176,067 13,617 Wyndham Worldwide Corp. 206,128 13,291 PVH Corp. 121,568 12,985 Marriott International Inc. Class A 306,483 12,943 Nordstrom Inc. 225,845 12,473 H&R Block Inc. 409,496 12,047 Tiffany & Co. 172,174 11,973 DISH Network Corp. Class A 307,746 11,664 Newell Rubbermaid Inc. 432,541 11,289 Comcast Corp. 276,125 10,940 D.R. Horton Inc. 443,900 10,787 * PulteGroup Inc. 525,563 10,637 *,^ Liberty Global Inc. 154,718 10,618 Darden Restaurants Inc. 195,403 10,098 PetSmart Inc. 162,163 10,070 Expedia Inc. 166,738 10,006 Tractor Supply Co. 95,384 9,932 * Charter Communications Inc. Class A 91,715 9,555 * Lululemon Athletica Inc. 152,377 9,501 * Mohawk Industries Inc. 83,637 9,461 * Discovery Communications Inc. 134,108 9,326 Advance Auto Parts Inc. 111,372 9,205 Lennar Corp. Class A 220,216 9,135 Polaris Industries Inc. 98,499 9,110 Best Buy Co. Inc. 406,966 9,014 * TRW Automotive Holdings Corp. 162,181 8,920 * LKQ Corp. 405,354 8,821 * TripAdvisor Inc. 167,089 8,776 Family Dollar Stores Inc. 148,505 8,769 Signet Jewelers Ltd. 122,483 8,206 Interpublic Group of Cos. Inc. 624,870 8,142 Lear Corp. 145,599 7,989 * Sally Beauty Holdings Inc. 269,963 7,932 * Toll Brothers Inc. 230,046 7,877 Scripps Networks Interactive Inc. Class A 121,723 7,832 Foot Locker Inc. 227,376 7,785 Hasbro Inc. 176,610 7,760 Gannett Co. Inc. 346,759 7,584 * Ulta Salon Cosmetics & Fragrance Inc. 91,364 7,416 * Fossil Inc. 76,660 7,405 * NVR Inc. 6,781 7,324 Leggett & Platt Inc. 215,989 7,296 * MGM Resorts International 553,650 7,280 * Jarden Corp. 169,393 7,258 * Panera Bread Co. Class A 42,714 7,058 * Hanesbrands Inc. 148,763 6,778 International Game Technology 402,774 6,646 Royal Caribbean Cruises Ltd. 198,818 6,605 * Urban Outfitters Inc. 165,061 6,394 Dick's Sporting Goods Inc. 132,831 6,283 * Under Armour Inc. Class A 119,595 6,123 Williams-Sonoma Inc. 118,567 6,109 Tupperware Brands Corp. 73,472 6,006 Garmin Ltd. 177,633 5,869 * Lamar Advertising Co. Class A 119,086 5,789 * AutoNation Inc. 128,365 5,616 Abercrombie & Fitch Co. 119,746 5,532 * AMC Networks Inc. Class A 86,852 5,487 GNC Holdings Inc. Class A 135,236 5,312 * Madison Square Garden Co. Class A 90,477 5,211 GameStop Corp. Class A 183,317 5,127 Service Corp. International 304,462 5,094 Dunkin' Brands Group Inc. 136,252 5,025 * Penn National Gaming Inc. 87,955 4,787 American Eagle Outfitters Inc. 254,544 4,760 * Goodyear Tire & Rubber Co. 371,482 4,684 Brunswick Corp. 136,562 4,673 * Carter's Inc. 80,604 4,616 Cinemark Holdings Inc. 156,329 4,602 * Visteon Corp. 79,612 4,594 Harman International Industries Inc. 102,895 4,592 Cablevision Systems Corp. Class A 303,171 4,535 Domino's Pizza Inc. 85,686 4,408 * Tempur-Pedic International Inc. 86,018 4,269 Chico's FAS Inc. 251,689 4,228 Washington Post Co. Class B 9,403 4,203 Brinker International Inc. 111,400 4,194 * Cabela's Inc. 68,962 4,192 Gentex Corp. 205,474 4,112 Six Flags Entertainment Corp. 56,411 4,089 * Liberty Ventures Class A 53,077 4,012 Dana Holding Corp. 223,333 3,982 Sotheby's 102,952 3,851 * Tenneco Inc. 91,624 3,602 *,^ Tesla Motors Inc. 94,531 3,582 ^ Weight Watchers International Inc. 84,317 3,551 * Ascena Retail Group Inc. 190,246 3,529 * Fifth & Pacific Cos. Inc. 181,743 3,431 Vail Resorts Inc. 54,290 3,383 * Starz - Liberty Capital 152,518 3,378 Dillard's Inc. Class A 42,641 3,349 JC Penney Co. Inc. 216,162 3,266 * Sears Holdings Corp. 64,587 3,227 Pool Corp. 66,988 3,215 DSW Inc. Class A 50,286 3,208 Wolverine World Wide Inc. 72,253 3,206 Aaron's Inc. 108,809 3,121 Rent-A-Center Inc. 84,400 3,118 * Big Lots Inc. 87,529 3,087 * Bally Technologies Inc. 59,315 3,083 * Hyatt Hotels Corp. Class A 70,825 3,062 HSN Inc. 54,391 2,984 Cheesecake Factory Inc. 77,055 2,975 Cracker Barrel Old Country Store Inc. 35,939 2,906 Ryland Group Inc. 68,588 2,855 * Deckers Outdoor Corp. 50,865 2,833 * Lumber Liquidators Holdings Inc. 39,134 2,748 KB Home 126,221 2,748 * Pandora Media Inc. 193,800 2,744 * Groupon Inc. 444,000 2,717 John Wiley & Sons Inc. Class A 69,245 2,698 * Steven Madden Ltd. 62,274 2,686 *,^ Coinstar Inc. 45,599 2,664 * Iconix Brand Group Inc. 102,843 2,661 Pier 1 Imports Inc. 112,531 2,588 * Life Time Fitness Inc. 59,213 2,533 Burger King Worldwide Inc. 132,500 2,531 Thor Industries Inc. 68,220 2,510 * Apollo Group Inc. Class A 143,823 2,501 * Live Nation Entertainment Inc. 202,161 2,501 * Buffalo Wild Wings Inc. 28,246 2,472 Men's Wearhouse Inc. 73,538 2,458 DeVry Inc. 77,054 2,446 * Lions Gate Entertainment Corp. 102,599 2,439 Guess? Inc. 96,589 2,398 Wendy's Co. 417,937 2,370 Cooper Tire & Rubber Co. 91,030 2,336 * Shutterfly Inc. 52,056 2,299 * Meritage Homes Corp. 48,963 2,294 Hillenbrand Inc. 90,140 2,279 * Jack in the Box Inc. 65,638 2,270 Morningstar Inc. 32,058 2,241 * Hibbett Sports Inc. 39,725 2,235 * Express Inc. 123,199 2,194 MDC Holdings Inc. 58,942 2,160 Valassis Communications Inc. 72,082 2,153 * Vitamin Shoppe Inc. 43,610 2,130 * Asbury Automotive Group Inc. 57,537 2,111 * Genesco Inc. 34,762 2,089 Meredith Corp. 54,469 2,084 Penske Automotive Group Inc. 61,616 2,056 * HomeAway Inc. 63,091 2,050 Buckle Inc. 43,710 2,039 * ANN Inc. 69,601 2,020 ^ Regal Entertainment Group Class A 120,351 2,006 * DreamWorks Animation SKG Inc. Class A 105,171 1,994 * New York Times Co. Class A 202,660 1,986 * WMS Industries Inc. 78,634 1,982 Group 1 Automotive Inc. 32,643 1,961 * AFC Enterprises Inc. 53,415 1,941 Texas Roadhouse Inc. Class A 95,973 1,938 * Crocs Inc. 130,739 1,938 Arbitron Inc. 40,334 1,890 * Saks Inc. 161,252 1,850 Choice Hotels International Inc. 43,060 1,822 Bob Evans Farms Inc. 42,570 1,814 * Francesca's Holdings Corp. 62,900 1,803 Ethan Allen Interiors Inc. 54,373 1,790 * Marriott Vacations Worldwide Corp. 41,481 1,780 Belo Corp. Class A 180,358 1,773 * Papa John's International Inc. 28,505 1,762 * Ascent Capital Group Inc. Class A 23,575 1,755 Monro Muffler Brake Inc. 43,576 1,730 * Helen of Troy Ltd. 44,912 1,723 * Office Depot Inc. 432,533 1,700 * Jos A Bank Clothiers Inc. 42,340 1,689 * Aeropostale Inc. 123,140 1,675 * Children's Place Retail Stores Inc. 36,594 1,640 News Corp. Class B 53,109 1,634 Regis Corp. 89,696 1,632 Churchill Downs Inc. 23,259 1,629 Ameristar Casinos Inc. 61,623 1,616 * Krispy Kreme Doughnuts Inc. 111,336 1,608 * Select Comfort Corp. 80,879 1,599 Jones Group Inc. 124,322 1,581 * American Axle & Manufacturing Holdings Inc. 112,420 1,535 Finish Line Inc. Class A 76,918 1,507 Sturm Ruger & Co. Inc. 28,792 1,461 * Orient-Express Hotels Ltd. Class A 147,993 1,459 Brown Shoe Co. Inc. 90,285 1,445 DineEquity Inc. 20,526 1,412 Scholastic Corp. 51,791 1,380 Matthews International Corp. Class A 39,444 1,376 Dorman Products Inc. 36,624 1,363 Drew Industries Inc. 36,956 1,342 * Arctic Cat Inc. 30,375 1,327 International Speedway Corp. Class A 40,565 1,326 Carriage Services Inc. Class A 60,672 1,289 OfficeMax Inc. 107,444 1,247 * G-III Apparel Group Ltd. 31,074 1,246 Movado Group Inc. 37,012 1,241 * BJ's Restaurants Inc. 37,249 1,240 * Denny's Corp. 210,803 1,216 Cato Corp. Class A 50,080 1,209 CEC Entertainment Inc. 36,297 1,189 Lithia Motors Inc. Class A 24,676 1,172 Standard Motor Products Inc. 41,873 1,161 ^ Columbia Sportswear Co. 19,945 1,154 La-Z-Boy Inc. 59,499 1,123 * Biglari Holdings Inc. 3,005 1,121 * Standard Pacific Corp. 129,183 1,116 Hot Topic Inc. 79,845 1,108 * American Public Education Inc. 31,712 1,106 * Grand Canyon Education Inc. 43,539 1,105 * Five Below Inc. 28,300 1,072 National CineMedia Inc. 67,230 1,061 American Greetings Corp. Class A 65,591 1,056 * America's Car-Mart Inc. 22,443 1,049 * Conn's Inc. 29,173 1,047 * iRobot Corp. 38,863 997 Stewart Enterprises Inc. Class A 106,756 992 * Unifi Inc. 50,823 971 Sinclair Broadcast Group Inc. Class A 47,942 970 * Pinnacle Entertainment Inc. 64,142 938 Oxford Industries Inc. 17,634 936 * Carmike Cinemas Inc. 51,537 934 * Skechers U.S.A. Inc. Class A 43,985 930 * Pep Boys-Manny Moe & Jack 78,590 927 *,^ Boyd Gaming Corp. 109,151 903 * Tumi Holdings Inc. 42,700 894 * Gentherm Inc. 54,515 893 * Quiksilver Inc. 145,552 884 Interval Leisure Group Inc. 40,589 882 * SHFL Entertainment Inc. 53,182 881 * Red Robin Gourmet Burgers Inc. 19,072 870 Bassett Furniture Industries Inc. 54,418 869 * Winnebago Industries Inc. 41,636 859 * Clear Channel Outdoor Holdings Inc. Class A 113,696 852 * Barnes & Noble Inc. 51,698 850 Strayer Education Inc. 17,529 848 Callaway Golf Co. 125,838 833 * Sonic Corp. 63,976 824 * Capella Education Co. 26,064 812 Allison Transmission Holdings Inc. 33,785 811 * Cavco Industries Inc. 17,021 810 Haverty Furniture Cos. Inc. 39,055 803 Sonic Automotive Inc. Class A 35,984 797 Lennar Corp. Class B 24,500 790 Big 5 Sporting Goods Corp. 50,476 788 * Blue Nile Inc. 22,706 782 * K12 Inc. 31,940 770 * Maidenform Brands Inc. 42,657 748 AH Belo Corp. Class A 124,077 725 * Scientific Games Corp. Class A 81,522 713 Stage Stores Inc. 27,337 707 * VOXX International Corp. Class A 65,637 703 * Bluegreen Corp. 71,197 701 PetMed Express Inc. 51,603 692 * LeapFrog Enterprises Inc. 78,847 675 * Fuel Systems Solutions Inc. 40,816 672 * Hovnanian Enterprises Inc. Class A 114,544 661 * Multimedia Games Holding Co. Inc. 31,612 660 True Religion Apparel Inc. 25,211 658 * Vera Bradley Inc. 27,729 655 * Steiner Leisure Ltd. 13,237 640 Fred's Inc. Class A 46,385 635 Core-Mark Holding Co. Inc. 11,660 598 * Christopher & Banks Corp. 89,723 577 * Nautilus Inc. 78,451 573 CSS Industries Inc. 21,744 565 * Beazer Homes USA Inc. 35,350 560 Harte-Hanks Inc. 69,912 545 ^ RadioShack Corp. 153,901 517 * Zumiez Inc. 22,077 506 * MarineMax Inc. 37,080 504 Flexsteel Industries Inc. 20,299 502 bebe stores inc 119,636 499 * Smith & Wesson Holding Corp. 54,565 491 * Tuesday Morning Corp. 63,078 489 * Modine Manufacturing Co. 53,775 489 Universal Technical Institute Inc. 38,152 482 Superior Industries International Inc. 25,659 479 ^ Blyth Inc. 27,144 471 Town Sports International Holdings Inc. 49,730 470 * Overstock.com Inc. 37,204 458 * Digital Generation Inc. 70,917 456 * rue21 inc 15,419 453 * Build-A-Bear Workshop Inc. 83,352 449 Fisher Communications Inc. 11,273 442 ^ Bon-Ton Stores Inc. 33,900 441 * Isle of Capri Casinos Inc. 69,416 437 Perry Ellis International Inc. 23,297 424 * Cumulus Media Inc. Class A 123,595 417 Destination Maternity Corp. 17,543 411 *,^ Caesars Entertainment Corp. 24,900 395 * Universal Electronics Inc. 16,981 395 * Ruby Tuesday Inc. 52,671 388 * Exide Technologies 143,348 387 * 1-800-Flowers.com Inc. Class A 76,846 382 * ITT Educational Services Inc. 27,273 376 * Journal Communications Inc. Class A 54,804 368 Nutrisystem Inc. 43,128 366 * Citi Trends Inc. 35,712 365 Cherokee Inc. 25,497 349 * Jamba Inc. 121,916 347 JAKKS Pacific Inc. 32,926 345 * M/I Homes Inc. 13,448 329 * Destination XL Group Inc. 64,168 327 * EW Scripps Co. Class A 26,986 325 Marine Products Corp. 43,254 318 * Career Education Corp. 126,376 300 * Fiesta Restaurant Group Inc. 11,255 299 Speedway Motorsports Inc. 16,320 294 * Pacific Sunwear of California Inc. 136,558 285 * Entercom Communications Corp. Class A 37,398 278 * hhgregg Inc. 25,012 276 * Corinthian Colleges Inc. 130,895 275 * McClatchy Co. Class A 93,301 271 NACCO Industries Inc. Class A 5,018 268 * Steinway Musical Instruments Inc. 10,572 254 * Gray Television Inc. 53,874 253 Marcus Corp. 20,135 251 * K-Swiss Inc. Class A 52,454 249 Shoe Carnival Inc. 11,942 244 Einstein Noah Restaurant Group Inc. 16,432 244 Stein Mart Inc. 28,828 242 * Bridgepoint Education Inc. 23,288 238 * Libbey Inc. 12,270 237 Culp Inc. 14,512 231 Spartan Motors Inc. 43,355 230 * Wet Seal Inc. Class A 74,990 226 Entravision Communications Corp. Class A 70,315 224 World Wrestling Entertainment Inc. Class A 25,346 224 * Kirkland's Inc. 18,643 214 * Mattress Firm Holding Corp. 6,100 211 * Orbitz Worldwide Inc. 36,370 208 * Cache Inc. 49,157 207 *,^ Books-A-Million Inc. 71,183 202 Hooker Furniture Corp. 12,645 202 * Furniture Brands International Inc. 199,649 200 Weyco Group Inc. 8,138 199 * Federal-Mogul Corp. 32,440 196 * Luby's Inc. 26,003 195 * Body Central Corp. 20,225 190 Shiloh Industries Inc. 16,958 183 * Morgans Hotel Group Co. 30,577 181 * Stoneridge Inc. 23,383 178 * Bravo Brio Restaurant Group Inc. 10,980 174 Systemax Inc. 16,547 164 Strattec Security Corp. 5,741 163 *,^ Dex One Corp. 86,068 147 * Rentrak Corp. 6,565 144 * Harris Interactive Inc. 84,474 142 * Valuevision Media Inc. Class A 40,501 140 Saga Communications Inc. Class A 3,029 140 * Bloomin' Brands Inc. 7,800 139 * New York & Co. Inc. 33,806 138 Lincoln Educational Services Corp. 23,474 138 Nexstar Broadcasting Group Inc. Class A 7,478 135 * Ruth's Hospitality Group Inc. 13,942 133 * Gaiam Inc. Class A 31,086 131 * West Marine Inc. 11,079 127 Ambassadors Group Inc. 27,831 120 * Zagg Inc. 15,001 109 * LIN TV Corp. Class A 9,843 108 * Zale Corp. 27,104 107 * American Apparel Inc. 47,264 103 * Cosi Inc. 146,393 101 * Monarch Casino & Resort Inc. 10,299 100 * ReachLocal Inc. 6,620 99 * Motorcar Parts of America Inc. 15,840 97 * Martha Stewart Living Omnimedia Class A 36,719 97 * Daily Journal Corp. 872 97 * Dixie Group Inc. 16,504 92 * Media General Inc. Class A 15,014 89 * Reading International Inc. Class A 15,748 88 Lifetime Brands Inc. 7,662 87 * Johnson Outdoors Inc. Class A 3,631 87 Escalade Inc. 12,587 78 * Geeknet Inc. 5,163 76 * Navarre Corp. 33,043 75 * Delta Apparel Inc. 4,553 75 Salem Communications Corp. Class A 9,336 74 * Century Casinos Inc. 24,482 70 * Stanley Furniture Co. Inc. 15,291 68 * Learning Tree International Inc. 17,928 66 CBS Corp. Class A 1,425 66 * Coldwater Creek Inc. 19,685 62 * dELiA*s Inc. 60,204 60 Dover Downs Gaming & Entertainment Inc. 28,574 59 * Skullcandy Inc. 11,200 59 * Carrols Restaurant Group Inc. 11,255 58 Outdoor Channel Holdings Inc. 5,911 53 * Vitacost.com Inc. 6,923 50 * TravelCenters of America LLC 5,100 49 * Chuy's Holdings Inc. 1,500 49 * Cambium Learning Group Inc. 47,284 49 * Sears Hometown and Outlet Stores Inc. 1,200 48 * MTR Gaming Group Inc. 14,610 48 * Red Lion Hotels Corp. 6,701 48 * Perfumania Holdings Inc. 7,777 45 Collectors Universe 3,637 43 * Kid Brands Inc. 27,010 42 * Famous Dave's Of America Inc. 3,756 41 * Radio One Inc. 22,730 38 * Lee Enterprises Inc. 29,385 37 Trans World Entertainment Corp. 8,958 35 Mac-Gray Corp. 2,471 32 * Emerson Radio Corp. 17,970 30 * Gordmans Stores Inc. 2,496 29 * UQM Technologies Inc. 29,371 22 * Black Diamond Inc. 2,307 21 * SuperMedia Inc. 5,398 21 * Skyline Corp. 3,395 20 * You On Demand Holdings Inc. 12,200 19 * ALCO Stores Inc. 2,276 17 Ark Restaurants Corp. 800 17 * Empire Resorts Inc. 8,421 16 * Dover Saddlery Inc. 3,800 14 * Quantum Fuel Systems Technologies Worldwide Inc. 22,407 14 Hastings Entertainment Inc. 4,944 11 Canterbury Park Holding Corp. 1,018 10 * US Auto Parts Network Inc. 8,487 10 Frisch's Restaurants Inc. 549 10 *,^ Orchard Supply Hardware Stores Corp. Class A 2,448 10 Dover Motorsports Inc. 4,709 9 * Hollywood Media Corp. 7,061 9 Beasley Broadcasting Group Inc. Class A 1,400 8 * Ballantyne Strong Inc. 1,900 8 * Lakes Entertainment Inc. 2,747 8 Educational Development Corp. 1,122 4 * Radio One Inc. Class A 1,680 3 * Rocky Brands Inc. 200 3 RG Barry Corp. 200 3 Gaming Partners International Corp. 309 3 * Crown Media Holdings Inc. Class A 1,100 2 * Premier Exhibitions Inc. 319 1 * Joe's Jeans Inc. 398 1 * Rick's Cabaret International Inc. 64 1 * SPAR Group Inc. 29 — * Sport Chalet Inc. Class A 37 — National American University Holdings Inc. 8 — * Universal Travel Group 118 — * Sport Chalet Inc. Class B 5 — Consumer Staples (9.4%) Procter & Gamble Co. 4,119,465 317,446 Coca-Cola Co. 6,048,806 244,614 Philip Morris International Inc. 2,360,700 218,861 Wal-Mart Stores Inc. 2,522,398 188,751 PepsiCo Inc. 2,326,567 184,055 Altria Group Inc. 3,030,985 104,236 CVS Caremark Corp. 1,856,745 102,102 Colgate-Palmolive Co. 705,366 83,254 Mondelez International Inc. Class A 2,681,773 82,089 Costco Wholesale Corp. 656,957 69,710 Walgreen Co. 1,282,790 61,163 Kimberly-Clark Corp. 584,579 57,277 General Mills Inc. 975,408 48,097 Kraft Foods Group Inc. 893,591 46,047 HJ Heinz Co. 484,065 34,983 Archer-Daniels-Midland Co. 993,565 33,513 Sysco Corp. 883,954 31,089 Kellogg Co. 436,739 28,139 Kroger Co. 742,951 24,621 Whole Foods Market Inc. 279,598 24,255 Mead Johnson Nutrition Co. 305,611 23,670 Lorillard Inc. 572,289 23,092 Estee Lauder Cos. Inc. Class A 357,955 22,920 Reynolds American Inc. 503,913 22,419 ConAgra Foods Inc. 623,113 22,314 Hershey Co. 221,957 19,428 Clorox Co. 197,733 17,505 Bunge Ltd. 209,966 15,502 JM Smucker Co. 155,099 15,380 Beam Inc. 242,005 15,377 Coca-Cola Enterprises Inc. 400,536 14,788 Dr Pepper Snapple Group Inc. 307,583 14,441 Campbell Soup Co. 308,660 14,001 Church & Dwight Co. Inc. 210,152 13,582 Avon Products Inc. 652,669 13,530 McCormick & Co. Inc. 181,611 13,357 Brown-Forman Corp. Class B 155,886 11,130 * Constellation Brands Inc. Class A 229,896 10,952 Tyson Foods Inc. Class A 434,725 10,790 Molson Coors Brewing Co. Class B 213,269 10,435 * Green Mountain Coffee Roasters Inc. 179,878 10,210 * Monster Beverage Corp. 212,384 10,139 Safeway Inc. 361,994 9,539 Energizer Holdings Inc. 93,455 9,320 Hormel Foods Corp. 199,189 8,230 Ingredion Inc. 110,807 8,014 Hillshire Brands Co. 185,991 6,538 Flowers Foods Inc. 177,634 5,851 ^ Herbalife Ltd. 148,100 5,546 * Smithfield Foods Inc. 188,919 5,003 * Dean Foods Co. 267,538 4,850 * Hain Celestial Group Inc. 58,863 3,595 Nu Skin Enterprises Inc. Class A 79,596 3,518 * United Natural Foods Inc. 71,106 3,498 Casey's General Stores Inc. 58,105 3,388 * TreeHouse Foods Inc. 51,941 3,384 * Darling International Inc. 178,133 3,199 Harris Teeter Supermarkets Inc. 67,452 2,881 * Fresh Market Inc. 58,230 2,491 Lancaster Colony Corp. 31,103 2,395 B&G Foods Inc. 76,082 2,320 PriceSmart Inc. 27,375 2,131 * Boston Beer Co. Inc. Class A 13,228 2,112 * Rite Aid Corp. 1,097,224 2,085 * Post Holdings Inc. 46,922 2,014 * Prestige Brands Holdings Inc. 77,227 1,984 Snyders-Lance Inc. 78,250 1,977 Spectrum Brands Holdings Inc. 34,746 1,966 Universal Corp. 33,696 1,888 Andersons Inc. 35,275 1,888 SUPERVALU Inc. 369,063 1,860 Fresh Del Monte Produce Inc. 62,072 1,675 * Elizabeth Arden Inc. 40,048 1,612 J&J Snack Foods Corp. 20,551 1,580 Sanderson Farms Inc. 25,367 1,386 Cal-Maine Foods Inc. 30,297 1,289 Vector Group Ltd. 71,012 1,145 * Susser Holdings Corp. 21,626 1,105 WD-40 Co. 19,961 1,093 Inter Parfums Inc. 37,942 927 Tootsie Roll Industries Inc. 30,460 911 Alico Inc. 16,923 783 * Medifast Inc. 33,580 770 Weis Markets Inc. 18,801 765 * Chiquita Brands International Inc. 95,029 737 * Boulder Brands Inc. 80,940 727 Coca-Cola Bottling Co. Consolidated 11,708 706 Ingles Markets Inc. Class A 30,687 659 Nash Finch Co. 33,486 656 * Central Garden and Pet Co. Class A 74,524 613 John B Sanfilippo & Son Inc. 28,775 575 * Pilgrim's Pride Corp. 60,613 557 * Alliance One International Inc. 140,765 548 *,^ Diamond Foods Inc. 31,682 534 * USANA Health Sciences Inc. 10,126 489 * Central Garden and Pet Co. 54,405 469 * Pantry Inc. 37,451 467 * Farmer Bros Co. 30,687 451 * Dole Food Co. Inc. 41,353 451 Calavo Growers Inc. 14,980 431 * Revlon Inc. Class A 17,235 385 * Omega Protein Corp. 33,479 360 * Annie's Inc. 8,400 321 * Star Scientific Inc. 172,414 286 Spartan Stores Inc. 15,125 265 National Beverage Corp. 15,595 219 Lifeway Foods Inc. 15,345 213 * Overhill Farms Inc. 39,281 155 Limoneira Co. 7,960 154 Oil-Dri Corp. of America 5,107 139 Griffin Land & Nurseries Inc. 4,623 139 * Chefs' Warehouse Inc. 7,000 129 * Inventure Foods Inc. 16,084 125 Female Health Co. 14,917 108 * S&W Seed Co. 7,500 79 * WhiteWave Foods Co. 4,500 77 Nutraceutical International Corp. 3,278 57 * Seneca Foods Corp. Class A 1,704 56 Village Super Market Inc. Class A 1,510 51 MGP Ingredients Inc. 9,902 43 *,^ Coffee Holding Co. Inc. 6,100 41 ^ Bridgford Foods Corp. 4,510 38 * Primo Water Corp. 32,717 36 * Mannatech Inc. 4,713 30 *,^ Central European Distribution Corp. 88,049 30 * Craft Brew Alliance Inc. 3,865 29 Orchids Paper Products Co. 926 22 Nature's Sunshine Products Inc. 1,400 21 Reliv International Inc. 10,512 14 * Pizza Inn Holdings Inc. 2,009 9 * Crystal Rock Holdings Inc. 80 — Energy (10.0%) Exxon Mobil Corp. 6,756,741 608,850 Chevron Corp. 2,929,702 348,107 Schlumberger Ltd. 2,007,289 150,326 ConocoPhillips 1,841,343 110,665 Occidental Petroleum Corp. 1,215,981 95,296 Anadarko Petroleum Corp. 754,932 66,019 Phillips 66 939,348 65,726 Halliburton Co. 1,335,015 53,948 EOG Resources Inc. 409,918 52,498 Apache Corp. 590,786 45,585 National Oilwell Varco Inc. 643,525 45,529 Marathon Petroleum Corp. 499,962 44,797 Kinder Morgan Inc. 1,002,232 38,766 Williams Cos. Inc. 1,028,219 38,517 Valero Energy Corp. 834,062 37,942 Marathon Oil Corp. 1,067,718 36,003 Devon Energy Corp. 582,009 32,837 Hess Corp. 437,952 31,362 Noble Energy Inc. 269,538 31,175 Spectra Energy Corp. 1,007,572 30,983 Baker Hughes Inc. 666,280 30,922 Pioneer Natural Resources Co. 199,603 24,801 * Cameron International Corp. 373,898 24,378 Cabot Oil & Gas Corp. 317,559 21,470 Ensco plc Class A 351,250 21,075 * Southwestern Energy Co. 529,943 19,746 * FMC Technologies Inc. 358,394 19,493 Range Resources Corp. 233,582 18,930 Chesapeake Energy Corp. 906,373 18,499 Murphy Oil Corp. 273,486 17,429 HollyFrontier Corp. 307,274 15,809 * Concho Resources Inc. 149,973 14,612 Noble Corp. 381,184 14,542 * Weatherford International Ltd. 1,154,273 14,013 EQT Corp. 204,402 13,848 * Kinder Morgan Management LLC 147,760 12,981 Tesoro Corp. 211,208 12,366 CONSOL Energy Inc. 344,497 11,592 Oceaneering International Inc. 163,137 10,834 * Denbury Resources Inc. 563,497 10,509 Core Laboratories NV 70,151 9,675 * Cobalt International Energy Inc. 341,067 9,618 Cimarex Energy Co. 123,937 9,350 Helmerich & Payne Inc. 152,627 9,264 * Cheniere Energy Inc. 328,356 9,194 * Whiting Petroleum Corp. 177,728 9,036 * Plains Exploration & Production Co. 185,242 8,793 Peabody Energy Corp. 407,502 8,619 QEP Resources Inc. 269,894 8,593 Diamond Offshore Drilling Inc. 104,911 7,298 * Dresser-Rand Group Inc. 114,699 7,072 Nabors Industries Ltd. 418,180 6,783 * Oil States International Inc. 82,752 6,750 * Rowan Cos. plc Class A 187,944 6,646 * Superior Energy Services Inc. 241,270 6,266 * Continental Resources Inc. 70,264 6,108 SM Energy Co. 99,874 5,915 Energen Corp. 109,110 5,675 * Gulfport Energy Corp. 117,113 5,367 Patterson-UTI Energy Inc. 224,549 5,353 * WPX Energy Inc. 301,932 4,837 * Dril-Quip Inc. 55,048 4,799 * Newfield Exploration Co. 204,803 4,592 * Oasis Petroleum Inc. 120,368 4,582 * Atwood Oceanics Inc. 84,206 4,424 * Ultra Petroleum Corp. 220,064 4,423 World Fuel Services Corp. 103,649 4,117 * McDermott International Inc. 356,242 3,915 Tidewater Inc. 75,435 3,809 * Rosetta Resources Inc. 79,618 3,788 * Kodiak Oil & Gas Corp. 402,218 3,656 Bristow Group Inc. 54,723 3,608 *,^ SandRidge Energy Inc. 673,976 3,552 Targa Resources Corp. 51,310 3,487 * Helix Energy Solutions Group Inc. 152,196 3,482 * Unit Corp. 74,188 3,379 Berry Petroleum Co. Class A 71,775 3,322 * SemGroup Corp. Class A 63,318 3,275 Lufkin Industries Inc. 48,686 3,232 Energy XXI Bermuda Ltd. 114,416 3,114 Western Refining Inc. 86,602 3,067 * Alpha Natural Resources Inc. 334,779 2,749 CARBO Ceramics Inc. 29,955 2,728 * McMoRan Exploration Co. 160,536 2,625 * PDC Energy Inc. 45,965 2,279 * Hornbeck Offshore Services Inc. 48,306 2,244 * Halcon Resources Corp. 278,372 2,169 Delek US Holdings Inc. 54,039 2,132 * Exterran Holdings Inc. 78,717 2,125 * Geospace Technologies Corp. 19,474 2,102 SEACOR Holdings Inc. 28,445 2,096 * Key Energy Services Inc. 216,847 1,752 Arch Coal Inc. 322,292 1,750 * Cloud Peak Energy Inc. 92,504 1,737 * EPL Oil & Gas Inc. 60,802 1,630 * Comstock Resources Inc. 99,012 1,609 * Stone Energy Corp. 71,770 1,561 * Bonanza Creek Energy Inc. 39,900 1,543 CVR Energy Inc. 29,385 1,517 * Bill Barrett Corp. 72,032 1,460 * Approach Resources Inc. 57,280 1,410 ^ EXCO Resources Inc. 196,504 1,401 * Hercules Offshore Inc. 188,122 1,396 * Carrizo Oil & Gas Inc. 53,752 1,385 Gulfmark Offshore Inc. 35,015 1,364 RPC Inc. 88,221 1,338 * Northern Oil and Gas Inc. 89,231 1,283 *,^ Clean Energy Fuels Corp. 96,797 1,258 * Newpark Resources Inc. 133,278 1,237 * C&J Energy Services Inc. 53,500 1,225 * TETRA Technologies Inc. 117,396 1,205 * ION Geophysical Corp. 170,099 1,158 * Forum Energy Technologies Inc. 40,100 1,153 * Basic Energy Services Inc. 81,304 1,111 * Forest Oil Corp. 209,683 1,103 * Matrix Service Co. 72,768 1,084 Crosstex Energy Inc. 55,285 1,065 Alon USA Energy Inc. 55,626 1,060 * Vaalco Energy Inc. 135,197 1,026 * Goodrich Petroleum Corp. 62,436 977 *,^ Heckmann Corp. 216,471 929 * Parker Drilling Co. 197,863 847 PBF Energy Inc. 22,500 836 * Swift Energy Co. 56,322 834 * Rex Energy Corp. 49,739 820 * Clayton Williams Energy Inc. 18,060 790 Contango Oil & Gas Co. 18,579 745 * Cal Dive International Inc. 403,644 727 * Magnum Hunter Resources Corp. 176,110 706 * Pioneer Energy Services Corp. 82,178 678 W&T Offshore Inc. 46,967 667 * BPZ Resources Inc. 284,239 645 Adams Resources & Energy Inc. 12,516 638 * Laredo Petroleum Holdings Inc. 34,638 634 Gulf Island Fabrication Inc. 28,963 610 Bolt Technology Corp. 34,771 607 * Abraxas Petroleum Corp. 260,604 602 * Era Group Inc. 28,445 597 * Dawson Geophysical Co. 19,421 583 * Callon Petroleum Co. 144,740 536 * Willbros Group Inc. 50,828 499 * Resolute Energy Corp. 43,204 497 * Triangle Petroleum Corp. 73,127 483 Rentech Inc. 178,533 420 * Mitcham Industries Inc. 24,773 419 *,^ Endeavour International Corp. 138,731 409 * Sanchez Energy Corp. 18,500 369 * PHI Inc. 10,745 368 * Quicksilver Resources Inc. 162,658 366 * FX Energy Inc. 107,628 362 * Natural Gas Services Group Inc. 17,555 338 * Evolution Petroleum Corp. 32,284 328 Penn Virginia Corp. 75,079 303 * Tesco Corp. 21,985 294 * Solazyme Inc. 32,234 252 * PetroQuest Energy Inc. 53,547 238 * Harvest Natural Resources Inc. 60,441 212 *,^ Amyris Inc. 67,890 209 * Matador Resources Co. 22,096 196 * CAMAC Energy Inc. 311,089 194 * Vantage Drilling Co. 109,142 191 * Gastar Exploration Ltd. 108,518 191 * Midstates Petroleum Co. Inc. 19,600 168 * Double Eagle Petroleum Co. 30,797 165 * US Energy Corp. Wyoming 93,278 155 * Warren Resources Inc. 43,588 140 * Green Plains Renewable Energy Inc. 11,136 127 TGC Industries Inc. 11,066 110 * REX American Resources Corp. 4,844 107 * Westmoreland Coal Co. 9,078 103 * Global Geophysical Services Inc. 39,574 97 * Hyperdynamics Corp. 157,899 96 * James River Coal Co. 44,326 78 Panhandle Oil and Gas Inc. Class A 2,516 72 * Forbes Energy Services Ltd. 19,100 70 *,^ KiOR Inc. 11,000 51 * Crimson Exploration Inc. 17,192 49 * USEC Inc. 120,969 45 * ZaZa Energy Corp. 18,622 34 * GreenHunter Energy Inc. 20,160 31 *,^ GMX Resources Inc. 9,750 21 * Syntroleum Corp. 28,793 11 * Verenium Corp. 2,972 8 * Gasco Energy Inc. 164,589 7 * Barnwell Industries Inc. 2,036 6 * Ceres Inc. 1,751 6 * Houston American Energy Corp. 14,695 3 * Uranium Resources Inc. 1,071 3 * Uranerz Energy Corp. 681 1 * Isramco Inc. 8 1 * PrimeEnergy Corp. 10 — * Cubic Energy Inc. 223 — Financials (17.2%) Wells Fargo & Co. 7,948,648 294,020 JPMorgan Chase & Co. 5,771,951 273,937 * Berkshire Hathaway Inc. Class B 2,572,507 268,055 Bank of America Corp. 16,317,314 198,745 Citigroup Inc. 4,353,430 192,596 American Express Co. 1,665,883 112,380 US Bancorp 2,810,080 95,346 Goldman Sachs Group Inc. 631,831 92,974 * American International Group Inc. 2,226,384 86,428 Simon Property Group Inc. 467,593 74,142 PNC Financial Services Group Inc. 796,984 52,999 MetLife Inc. 1,319,609 50,172 Bank of New York Mellon Corp. 1,754,101 49,097 Capital One Financial Corp. 878,216 48,258 Travelers Cos. Inc. 572,033 48,159 American Tower Corporation 596,021 45,846 ACE Ltd. 511,788 45,534 Morgan Stanley 2,070,683 45,514 BlackRock Inc. 166,624 42,802 Prudential Financial Inc. 698,257 41,190 State Street Corp. 689,238 40,727 Aflac Inc. 705,579 36,704 Allstate Corp. 723,968 35,525 Chubb Corp. 393,845 34,473 HCP Inc. 684,197 34,114 Public Storage 220,212 33,543 Discover Financial Services 747,408 33,514 BB&T Corp. 1,055,452 33,131 Ventas Inc. 440,517 32,246 Franklin Resources Inc. 208,466 31,439 Marsh & McLennan Cos. Inc. 827,561 31,423 CME Group Inc. 478,190 29,356 Charles Schwab Corp. 1,638,212 28,980 Prologis Inc. 698,006 27,906 T. Rowe Price Group Inc. 369,489 27,664 Aon plc 446,766 27,476 Health Care REIT Inc. 392,858 26,679 Weyerhaeuser Co. 822,410 25,807 Equity Residential 466,397 25,680 SunTrust Banks Inc. 813,172 23,427 Boston Properties Inc. 228,770 23,120 Ameriprise Financial Inc. 309,640 22,805 Annaly Capital Management Inc. 1,428,636 22,701 McGraw-Hill Cos. Inc. 423,576 22,060 AvalonBay Communities Inc. 172,657 21,870 Fifth Third Bancorp 1,320,161 21,532 Vornado Realty Trust 253,666 21,217 Loews Corp. 473,305 20,859 Progressive Corp. 820,307 20,729 Invesco Ltd. 667,744 19,338 American Capital Agency Corp. 587,037 19,243 Host Hotels & Resorts Inc. 1,096,703 19,181 Northern Trust Corp. 342,863 18,707 M&T Bank Corp. 174,844 18,037 Moody's Corp. 336,244 17,929 * IntercontinentalExchange Inc. 109,592 17,871 Regions Financial Corp. 2,133,149 17,471 Hartford Financial Services Group Inc. 659,030 17,003 General Growth Properties Inc. 779,993 15,506 Principal Financial Group Inc. 442,902 15,072 SLM Corp. 695,302 14,240 NYSE Euronext 366,998 14,181 KeyCorp 1,405,008 13,994 XL Group plc Class A 452,398 13,708 Lincoln National Corp. 413,930 13,498 Macerich Co. 207,476 13,357 Realty Income Corp. 292,917 13,284 * CIT Group Inc. 303,627 13,202 Kimco Realty Corp. 585,177 13,108 Plum Creek Timber Co. Inc. 245,149 12,797 Leucadia National Corp. 464,003 12,728 Digital Realty Trust Inc. 188,891 12,639 * Affiliated Managers Group Inc. 79,298 12,178 * CBRE Group Inc. Class A 474,363 11,978 SL Green Realty Corp. 137,876 11,873 Unum Group 413,450 11,680 Rayonier Inc. 188,329 11,238 Cincinnati Financial Corp. 234,316 11,057 Federal Realty Investment Trust 98,099 10,599 Willis Group Holdings plc 262,418 10,363 Comerica Inc. 286,156 10,287 * Arch Capital Group Ltd. 195,078 10,255 * Alleghany Corp. 24,244 9,599 Huntington Bancshares Inc. 1,286,353 9,506 UDR Inc. 377,346 9,128 New York Community Bancorp Inc. 630,277 9,044 Essex Property Trust Inc. 57,170 8,609 Torchmark Corp. 142,769 8,538 Camden Property Trust 121,085 8,316 Fidelity National Financial Inc. Class A 328,214 8,281 Raymond James Financial Inc. 179,224 8,262 Duke Realty Corp. 486,005 8,252 Everest Re Group Ltd. 62,262 8,085 Arthur J Gallagher & Co. 190,304 7,861 PartnerRe Ltd. 83,647 7,788 Senior Housing Properties Trust 284,334 7,629 * Genworth Financial Inc. Class A 743,899 7,439 WR Berkley Corp. 164,595 7,303 Regency Centers Corp. 136,604 7,228 Liberty Property Trust 180,750 7,185 American Campus Communities Inc. 157,953 7,162 Taubman Centers Inc. 90,999 7,067 People's United Financial Inc. 523,911 7,041 Eaton Vance Corp. 166,041 6,946 Zions Bancorporation 277,855 6,944 Axis Capital Holdings Ltd. 166,124 6,914 First Republic Bank 178,354 6,888 * Berkshire Hathaway Inc. Class A 44 6,876 TD Ameritrade Holding Corp. 332,096 6,848 Alexandria Real Estate Equities Inc. 96,194 6,828 SEI Investments Co. 234,901 6,777 Apartment Investment & Management Co. Class A 220,215 6,752 Reinsurance Group of America Inc. Class A 111,659 6,663 DDR Corp. 380,981 6,637 Two Harbors Investment Corp. 525,891 6,631 Jones Lang LaSalle Inc. 66,541 6,615 * Ocwen Financial Corp. 173,885 6,594 * Markel Corp. 13,086 6,589 Lazard Ltd. Class A 189,004 6,451 HCC Insurance Holdings Inc. 152,739 6,420 National Retail Properties Inc. 175,122 6,334 Extra Space Storage Inc. 159,209 6,252 * MSCI Inc. Class A 184,119 6,247 Hudson City Bancorp Inc. 719,299 6,215 BioMed Realty Trust Inc. 278,524 6,016 Legg Mason Inc. 185,336 5,959 Kilroy Realty Corp. 112,997 5,921 Corrections Corp. of America 151,409 5,916 RenaissanceRe Holdings Ltd. 63,520 5,843 Hospitality Properties Trust 208,274 5,715 Starwood Property Trust Inc. 204,569 5,679 NASDAQ OMX Group Inc. 175,542 5,670 BRE Properties Inc. 116,427 5,668 WP Carey Inc. 82,900 5,587 Brown & Brown Inc. 174,065 5,577 CBL & Associates Properties Inc. 232,204 5,480 American Financial Group Inc. 115,492 5,472 Validus Holdings Ltd. 146,009 5,456 Assured Guaranty Ltd. 264,638 5,454 East West Bancorp Inc. 211,718 5,435 Waddell & Reed Financial Inc. Class A 122,826 5,377 Assurant Inc. 119,120 5,362 Cullen/Frost Bankers Inc. 83,700 5,234 * Signature Bank 66,389 5,229 Weingarten Realty Investors 165,186 5,212 Omega Healthcare Investors Inc. 171,016 5,192 Tanger Factory Outlet Centers 141,921 5,135 Douglas Emmett Inc. 204,974 5,110 MFA Financial Inc. 539,954 5,032 Piedmont Office Realty Trust Inc. Class A 252,909 4,954 Chimera Investment Corp. 1,551,767 4,950 Home Properties Inc. 77,727 4,929 CBOE Holdings Inc. 131,961 4,875 * SVB Financial Group 67,797 4,810 Highwoods Properties Inc. 121,481 4,807 Commerce Bancshares Inc. 117,499 4,797 Old Republic International Corp. 373,026 4,741 First Niagara Financial Group Inc. 533,101 4,723 * E*TRADE Financial Corp. 433,687 4,645 Allied World Assurance Co. Holdings AG 49,673 4,606 Equity Lifestyle Properties Inc. 59,719 4,586 Mid-America Apartment Communities Inc. 64,136 4,429 Invesco Mortgage Capital Inc. 203,562 4,354 Newcastle Investment Corp. 383,356 4,282 Protective Life Corp. 119,096 4,264 ProAssurance Corp. 88,490 4,188 * Forest City Enterprises Inc. Class A 230,847 4,102 * Popular Inc. 148,540 4,101 Hatteras Financial Corp. 149,284 4,095 City National Corp. 69,339 4,085 Geo Group Inc. 107,749 4,054 First Horizon National Corp. 374,877 4,004 * Howard Hughes Corp. 47,686 3,997 Hancock Holding Co. 128,683 3,979 First American Financial Corp. 154,950 3,962 RLJ Lodging Trust 172,419 3,924 Aspen Insurance Holdings Ltd. 101,707 3,924 Associated Banc-Corp 256,572 3,897 Post Properties Inc. 82,295 3,876 Prosperity Bancshares Inc. 81,682 3,871 CommonWealth REIT 171,880 3,857 Healthcare Realty Trust Inc. 134,009 3,805 * Realogy Holdings Corp. 76,950 3,758 ARMOUR Residential REIT Inc. 567,029 3,703 EPR Properties 70,705 3,680 LaSalle Hotel Properties 144,834 3,676 Alterra Capital Holdings Ltd. 116,564 3,672 CNO Financial Group Inc. 319,117 3,654 Fulton Financial Corp. 301,904 3,532 White Mountains Insurance Group Ltd. 6,221 3,528 Susquehanna Bancshares Inc. 281,725 3,502 Bank of Hawaii Corp. 68,583 3,485 American Realty Capital Properties Inc. 233,600 3,429 Mack-Cali Realty Corp. 119,629 3,423 Medical Properties Trust Inc. 212,803 3,413 Hanover Insurance Group Inc. 67,969 3,377 ^ Federated Investors Inc. Class B 141,745 3,355 TCF Financial Corp. 223,466 3,343 Corporate Office Properties Trust 122,637 3,272 * Portfolio Recovery Associates Inc. 25,618 3,251 Brandywine Realty Trust 217,205 3,226 DCT Industrial Trust Inc. 426,235 3,154 * Stifel Financial Corp. 90,888 3,151 CYS Investments Inc. 264,195 3,102 Ryman Hospitality Properties 67,635 3,094 Retail Properties of America Inc. 202,059 2,990 Lexington Realty Trust 253,406 2,990 Webster Financial Corp. 123,105 2,987 Synovus Financial Corp. 1,074,152 2,975 Sovran Self Storage Inc. 46,127 2,975 Endurance Specialty Holdings Ltd. 62,082 2,968 Erie Indemnity Co. Class A 39,133 2,956 * Sunstone Hotel Investors Inc. 239,885 2,953 Valley National Bancorp 286,522 2,934 CapitalSource Inc. 303,760 2,922 StanCorp Financial Group Inc. 67,532 2,888 CubeSmart 182,561 2,884 Redwood Trust Inc. 123,496 2,863 Washington Federal Inc. 160,923 2,816 Potlatch Corp. 61,078 2,801 Washington REIT 100,376 2,794 NorthStar Realty Finance Corp. 292,872 2,776 DiamondRock Hospitality Co. 296,732 2,763 FirstMerit Corp. 166,319 2,749 Colonial Properties Trust 120,676 2,728 UMB Financial Corp. 55,471 2,722 Radian Group Inc. 253,626 2,716 Primerica Inc. 81,037 2,656 American National Insurance Co. 30,527 2,652 First Industrial Realty Trust Inc. 154,728 2,651 LPL Financial Holdings Inc. 82,035 2,645 Platinum Underwriters Holdings Ltd. 47,191 2,634 FNB Corp. 211,026 2,553 * MGIC Investment Corp. 511,272 2,531 Glimcher Realty Trust 217,056 2,518 Capitol Federal Financial Inc. 208,168 2,513 EastGroup Properties Inc. 42,954 2,500 Financial Engines Inc. 68,935 2,497 Sun Communities Inc. 50,307 2,482 * First Cash Financial Services Inc. 42,002 2,450 DuPont Fabros Technology Inc. 100,281 2,434 Pebblebrook Hotel Trust 92,958 2,397 BankUnited Inc. 93,550 2,397 * Texas Capital Bancshares Inc. 58,749 2,376 Equity One Inc. 98,989 2,373 * Alexander & Baldwin Inc. 65,206 2,331 Cash America International Inc. 44,388 2,329 American Capital Mortgage Investment Corp. 89,700 2,319 * MBIA Inc. 220,186 2,261 Evercore Partners Inc. Class A 54,323 2,260 Umpqua Holdings Corp. 169,568 2,248 Selective Insurance Group Inc. 93,556 2,246 Acadia Realty Trust 80,664 2,240 PennyMac Mortgage Investment Trust 85,710 2,219 ^ First Financial Bankshares Inc. 45,458 2,209 Community Bank System Inc. 74,299 2,201 Franklin Street Properties Corp. 149,845 2,191 PS Business Parks Inc. 27,668 2,184 Janus Capital Group Inc. 231,519 2,176 Bank of the Ozarks Inc. 48,848 2,166 Cathay General Bancorp 107,596 2,165 Kemper Corp. 66,317 2,163 American Assets Trust Inc. 67,482 2,160 Iberiabank Corp. 42,851 2,143 Government Properties Income Trust 83,136 2,139 Argo Group International Holdings Ltd. 51,375 2,126 * Western Alliance Bancorp 152,623 2,112 Colony Financial Inc. 95,148 2,112 Old National Bancorp 153,483 2,110 * Virtus Investment Partners Inc. 11,222 2,090 RLI Corp. 29,066 2,088 * St. Joe Co. 97,782 2,078 National Health Investors Inc. 31,736 2,077 * Strategic Hotels & Resorts Inc. 248,017 2,071 Greenhill & Co. Inc. 38,581 2,059 Trustmark Corp. 81,286 2,033 Cousins Properties Inc. 189,592 2,027 Montpelier Re Holdings Ltd. 77,126 2,009 MarketAxess Holdings Inc. 53,699 2,003 BancorpSouth Inc. 121,708 1,984 BBCN Bancorp Inc. 151,825 1,983 Glacier Bancorp Inc. 103,669 1,968 Wintrust Financial Corp. 53,027 1,964 National Penn Bancshares Inc. 181,480 1,940 BOK Financial Corp. 31,095 1,937 Symetra Financial Corp. 144,413 1,937 NBT Bancorp Inc. 86,861 1,924 Capstead Mortgage Corp. 149,428 1,916 MB Financial Inc. 79,078 1,911 Westamerica Bancorporation 42,082 1,908 * Walter Investment Management Corp. 51,131 1,905 First Midwest Bancorp Inc. 143,320 1,903 * PHH Corp. 86,644 1,903 Home Loan Servicing Solutions Ltd. 81,500 1,901 PrivateBancorp Inc. 100,435 1,899 LTC Properties Inc. 46,377 1,889 Northwest Bancshares Inc. 148,751 1,888 * Citizens Republic Bancorp Inc. 83,409 1,881 PacWest Bancorp 64,335 1,873 Columbia Banking System Inc. 85,118 1,871 Anworth Mortgage Asset Corp. 292,923 1,854 EverBank Financial Corp. 118,600 1,826 United Bankshares Inc. 67,870 1,806 Education Realty Trust Inc. 170,872 1,799 Associated Estates Realty Corp. 96,506 1,799 First Financial Bancorp 111,748 1,794 Home BancShares Inc. 47,588 1,793 Astoria Financial Corp. 179,872 1,774 * World Acceptance Corp. 20,513 1,761 * Altisource Portfolio Solutions SA 24,646 1,719 * Pinnacle Financial Partners Inc. 73,332 1,713 International Bancshares Corp. 81,083 1,687 * Credit Acceptance Corp. 13,782 1,683 Ashford Hospitality Trust Inc. 135,935 1,680 Chesapeake Lodging Trust 73,098 1,677 American Equity Investment Life Holding Co. 112,230 1,671 Amtrust Financial Services Inc. 47,045 1,630 First Commonwealth Financial Corp. 214,612 1,601 Chemical Financial Corp. 60,631 1,599 CVB Financial Corp. 141,685 1,597 Boston Private Financial Holdings Inc. 160,974 1,590 Oriental Financial Group Inc. 102,332 1,587 Independent Bank Corp. 48,656 1,586 * FelCor Lodging Trust Inc. 266,082 1,583 Mercury General Corp. 41,579 1,577 * Enstar Group Ltd. 12,546 1,559 First Citizens BancShares Inc. Class A 8,307 1,518 AMERISAFE Inc. 42,512 1,511 Coresite Realty Corp. 42,637 1,491 * Ezcorp Inc. Class A 68,492 1,459 * Encore Capital Group Inc. 47,912 1,442 Brookline Bancorp Inc. 155,897 1,425 Banner Corp. 44,669 1,422 Berkshire Hills Bancorp Inc. 55,126 1,408 Employers Holdings Inc. 58,710 1,377 Provident Financial Services Inc. 90,009 1,374 Oritani Financial Corp. 88,596 1,372 City Holding Co. 34,480 1,372 * iStar Financial Inc. 124,609 1,357 Campus Crest Communities Inc. 96,519 1,342 Cardinal Financial Corp. 73,747 1,341 * Hilltop Holdings Inc. 99,020 1,336 Investors Bancorp Inc. 70,959 1,333 Duff & Phelps Corp. Class A 85,434 1,325 * TFS Financial Corp. 121,726 1,318 Apollo Residential Mortgage Inc. 58,364 1,301 Healthcare Trust of America Inc. Class A 108,300 1,273 * Hanmi Financial Corp. 78,934 1,263 SCBT Financial Corp. 24,986 1,259 ^ Cohen & Steers Inc. 33,982 1,226 Tower Group International Ltd. 66,307 1,223 BGC Partners Inc. Class A 290,981 1,210 Saul Centers Inc. 27,542 1,205 First Merchants Corp. 77,240 1,195 Inland Real Estate Corp. 117,190 1,182 * Eagle Bancorp Inc. 53,979 1,182 Community Trust Bancorp Inc. 34,684 1,180 Flushing Financial Corp. 69,652 1,180 Cedar Realty Trust Inc. 191,737 1,172 Hersha Hospitality Trust Class A 198,361 1,158 * First BanCorp 185,773 1,157 Dime Community Bancshares Inc. 80,565 1,157 *,^ Zillow Inc. Class A 20,800 1,137 * Gramercy Capital Corp. 215,998 1,125 Alexander's Inc. 3,409 1,124 * DFC Global Corp. 67,524 1,124 FBL Financial Group Inc. Class A 28,862 1,122 Heartland Financial USA Inc. 44,376 1,121 * BofI Holding Inc. 31,119 1,117 Apollo Commercial Real Estate Finance Inc. 62,739 1,104 Nelnet Inc. Class A 32,606 1,102 ViewPoint Financial Group Inc. 54,445 1,095 HFF Inc. Class A 54,017 1,077 Pennsylvania REIT 54,081 1,049 * Central Pacific Financial Corp. 66,526 1,044 * Ameris Bancorp 71,721 1,029 Arlington Asset Investment Corp. Class A 39,667 1,024 Agree Realty Corp. 33,994 1,023 First Busey Corp. 223,826 1,023 * Beneficial Mutual Bancorp Inc. 98,657 1,016 Park National Corp. 14,353 1,002 CreXus Investment Corp. 76,479 996 Sabra Health Care REIT Inc. 34,177 991 Summit Hotel Properties Inc. 94,398 988 Ramco-Gershenson Properties Trust 58,726 987 First Potomac Realty Trust 66,177 981 * Navigators Group Inc. 16,694 981 Lakeland Financial Corp. 36,239 967 S&T Bancorp Inc. 52,108 966 Interactive Brokers Group Inc. 64,405 960 * WisdomTree Investments Inc. 91,974 957 CoBiz Financial Inc. 116,577 942 * ICG Group Inc. 75,111 937 Bryn Mawr Bank Corp. 39,774 926 Horace Mann Educators Corp. 43,866 915 Calamos Asset Management Inc. Class A 77,655 914 Bank Mutual Corp. 165,101 913 First Financial Holdings Inc. 43,405 910 Arrow Financial Corp. 36,618 902 * Forestar Group Inc. 41,198 901 Investors Real Estate Trust 88,873 877 * Netspend Holdings Inc. 54,225 862 Hudson Pacific Properties Inc. 39,354 856 Bancfirst Corp. 20,415 851 Northfield Bancorp Inc. 74,543 847 Federal Agricultural Mortgage Corp. 27,488 846 Infinity Property & Casualty Corp. 14,996 843 STAG Industrial Inc. 38,301 815 CNA Financial Corp. 24,648 806 Arbor Realty Trust Inc. 102,671 805 * Cowen Group Inc. Class A 283,198 799 * Nationstar Mortgage Holdings Inc. 21,500 793 Camden National Corp. 23,929 792 WesBanco Inc. 32,693 783 Getty Realty Corp. 38,689 782 Rouse Properties Inc. 43,045 779 Excel Trust Inc. 56,988 778 Renasant Corp. 34,622 775 * National Financial Partners Corp. 34,259 768 * Piper Jaffray Cos. 22,173 761 Sterling Financial Corp. 34,386 746 Dynex Capital Inc. 68,383 730 Spirit Realty Capital Inc. 38,100 724 Safety Insurance Group Inc. 14,544 715 Provident New York Bancorp 78,647 713 Great Southern Bancorp Inc. 28,997 707 FXCM Inc. Class A 50,883 696 * Capital Bank Financial Corp. 40,400 693 * Greenlight Capital Re Ltd. Class A 28,310 692 Kennedy-Wilson Holdings Inc. 43,836 680 1st Source Corp. 28,514 676 * Flagstar Bancorp Inc. 47,689 664 BankFinancial Corp. 81,533 660 * Citizens Inc. 77,456 650 TrustCo Bank Corp. NY 115,773 646 Bank of Marin Bancorp 15,893 637 Retail Opportunity Investments Corp. 45,306 635 * Green Dot Corp. Class A 37,459 626 Donegal Group Inc. Class A 40,833 624 GAMCO Investors Inc. 11,690 621 Sandy Spring Bancorp Inc. 30,446 612 Chatham Lodging Trust 34,612 610 Centerstate Banks Inc. 70,386 604 Parkway Properties Inc. 32,513 603 Hudson Valley Holding Corp. 39,988 596 Marlin Business Services Corp. 25,665 595 * Investment Technology Group Inc. 52,661 581 Diamond Hill Investment Group Inc. 7,376 574 Southside Bancshares Inc. 27,003 567 * Global Indemnity plc 24,324 564 * AV Homes Inc. 42,049 561 * Knight Capital Group Inc. Class A 146,735 546 United Fire Group Inc. 21,347 544 Ames National Corp. 25,609 534 AG Mortgage Investment Trust Inc. 20,951 534 Silver Bay Realty Trust Corp. 25,768 533 * PICO Holdings Inc. 23,902 531 Consolidated-Tomoka Land Co. 13,503 530 * Asset Acceptance Capital Corp. 78,618 530 First Community Bancshares Inc. 32,946 522 * Bridge Capital Holdings 33,714 514 Capital Trust Inc. Class A 185,347 506 * MPG Office Trust Inc. 180,653 497 Universal Health Realty Income Trust 8,544 493 WSFS Financial Corp. 9,949 484 Republic Bancorp Inc. Class A 21,306 482 Baldwin & Lyons Inc. 20,132 479 Enterprise Financial Services Corp. 32,911 472 Stewart Information Services Corp. 18,521 472 * FBR & Co. 24,801 469 Simmons First National Corp. Class A 18,418 466 * eHealth Inc. 26,012 465 GFI Group Inc. 134,693 450 American National Bankshares Inc. 20,770 448 Resource Capital Corp. 67,068 443 Maiden Holdings Ltd. 40,302 427 * INTL. FCStone Inc. 24,370 424 First Defiance Financial Corp. 18,074 421 Bar Harbor Bankshares 11,122 407 RAIT Financial Trust 50,057 399 * BBX Capital Corp. 46,404 383 * Capital City Bank Group Inc. 29,455 364 * Consumer Portfolio Services Inc. 30,454 357 First Pactrust Bancorp Inc. 31,159 355 * United Community Banks Inc. 31,140 353 * American Safety Insurance Holdings Ltd. 14,083 352 * NewStar Financial Inc. 26,290 348 * CIFC Corp. 42,079 346 Artio Global Investors Inc. Class A 126,467 344 StellarOne Corp. 21,057 340 Crawford & Co. Class B 43,032 327 Lakeland Bancorp Inc. 32,970 325 Urstadt Biddle Properties Inc. Class A 14,874 324 Medallion Financial Corp. 24,457 323 Meadowbrook Insurance Group Inc. 45,580 321 National Western Life Insurance Co. Class A 1,815 319 * Ladenburg Thalmann Financial Services Inc. 188,647 313 Century Bancorp Inc. Class A 9,230 313 Kite Realty Group Trust 45,906 309 Western Asset Mortgage Capital Corp. 12,400 288 * Tejon Ranch Co. 9,597 286 Tompkins Financial Corp. 6,671 282 Sierra Bancorp 21,400 281 State Bank Financial Corp. 16,842 276 * Phoenix Cos. Inc. 8,798 271 * Safeguard Scientifics Inc. 17,087 270 Resource America Inc. Class A 27,022 269 Crawford & Co. Class A 48,995 260 EMC Insurance Group Inc. 9,778 257 SY Bancorp Inc. 10,771 242 ESSA Bancorp Inc. 22,091 239 First of Long Island Corp. 7,987 237 * ZipRealty Inc. 64,495 235 * Walker & Dunlop Inc. 12,869 231 Center Bancorp Inc. 18,481 230 * Bancorp Inc. 16,224 225 Winthrop Realty Trust 17,826 224 * HomeStreet Inc. 9,900 221 Washington Trust Bancorp Inc. 8,065 221 Investors Title Co. 2,968 205 TowneBank 13,488 202 US Global Investors Inc. Class A 54,425 200 Asta Funding Inc. 20,359 195 Bridge Bancorp Inc. 8,989 193 * Annapolis Bancorp Inc. 14,130 193 First Financial Corp. 6,108 192 Westfield Financial Inc. 24,409 190 West Coast Bancorp 7,787 189 First Bancorp 13,764 186 Trico Bancshares 10,697 183 CapLease Inc. 28,661 183 Athens Bancshares Corp. 9,625 183 German American Bancorp Inc. 7,886 181 OneBeacon Insurance Group Ltd. Class A 13,245 179 Clifton Savings Bancorp Inc. 14,208 177 Life Partners Holdings Inc. 45,038 176 Select Income REIT 6,600 175 * American Independence Corp. 24,191 170 State Auto Financial Corp. 9,657 168 * Wilshire Bancorp Inc. 24,764 168 * Altisource Residential Corp. 8,215 164 * First Marblehead Corp. 159,153 161 Financial Institutions Inc. 7,971 159 * Guaranty Bancorp 73,755 155 * SWS Group Inc. 25,127 152 CFS Bancorp Inc. 19,042 152 OceanFirst Financial Corp. 10,355 149 * Doral Financial Corp. 209,527 148 Union First Market Bankshares Corp. 7,385 144 Rockville Financial Inc. 10,851 141 Merchants Bancshares Inc. 4,593 138 * BSB Bancorp Inc. 9,807 135 Univest Corp. of Pennsylvania 7,755 135 National Interstate Corp. 4,505 135 One Liberty Properties Inc. 6,134 133 MainSource Financial Group Inc. 8,507 119 * Gleacher & Co. Inc. 196,770 118 Sterling Bancorp 10,065 102 Monmouth Real Estate Investment Corp. Class A 9,168 102 * Metro Bancorp Inc. 6,058 100 Ameriana Bancorp 11,164 100 Pzena Investment Management Inc. Class A 15,177 99 Atlanticus Holdings Corp. 26,603 98 Bank of Commerce Holdings 18,855 95 UMH Properties Inc. 9,212 95 Thomas Properties Group Inc. 18,002 92 Citizens & Northern Corp. 4,704 92 Institutional Financial Markets Inc. 39,632 92 ESB Financial Corp. 6,626 91 * Virginia Commerce Bancorp Inc. 6,417 90 Eastern Insurance Holdings Inc. 4,751 89 Simplicity Bancorp Inc. 5,900 89 Peoples Bancorp Inc. 3,924 88 CNB Financial Corp. 5,116 87 Tree.com Inc. 4,506 83 Oppenheimer Holdings Inc. Class A 4,171 81 Berkshire Bancorp Inc. 9,664 81 * First Financial Northwest Inc. 10,288 80 Cape Bancorp Inc. 8,730 80 Gain Capital Holdings Inc. 17,010 76 Mercantile Bank Corp. 4,071 68 First M&F Corp. 4,721 67 * First Acceptance Corp. 49,050 66 * Suffolk Bancorp 4,640 66 United Financial Bancorp Inc. 4,277 65 Westwood Holdings Group Inc. 1,437 64 * Firstcity Financial Corp. 6,368 63 Bank of Kentucky Financial Corp. 2,227 61 * Waterstone Financial Inc. 7,258 60 West Bancorporation Inc. 5,282 59 AmREIT Inc. Class B 2,900 56 * Southwest Bancorp Inc. 4,391 55 * Republic First Bancorp Inc. 19,817 55 Gladstone Commercial Corp. 2,735 53 CyrusOne Inc. 2,300 53 Kansas City Life Insurance Co. 1,335 52 Home Federal Bancorp Inc. 4,043 52 National Bankshares Inc. 1,458 51 * Macatawa Bank Corp. 9,356 51 * NewBridge Bancorp 8,541 50 New York Mortgage Trust Inc. 6,600 50 * Hallmark Financial Services 5,462 49 Federated National Holding Co. 6,330 48 Citizens Holding Co. 2,329 45 Pulaski Financial Corp. 4,255 45 Heritage Financial Corp. 2,981 43 PMC Commercial Trust 5,686 43 * Eastern Virginia Bankshares Inc. 7,531 43 Provident Financial Holdings Inc. 2,366 40 Alliance Bancorp Inc. of Pennsylvania 2,959 39 * Hampton Roads Bankshares Inc. 29,317 38 * ASB Bancorp Inc. 2,100 36 * Heritage Commerce Corp. 5,119 34 * Park Sterling Corp. 6,049 34 Ares Commercial Real Estate Corp. 1,900 32 Meta Financial Group Inc. 1,165 31 California First National Bancorp 1,751 30 * United Community Financial Corp. 7,740 30 Peapack Gladstone Financial Corp. 1,881 28 * Maui Land & Pineapple Co. Inc. 6,826 27 First Interstate Bancsystem Inc. 1,458 27 QC Holdings Inc. 8,515 27 Federal Agricultural Mortgage Corp. Class A 1,021 25 Universal Insurance Holdings Inc. 5,131 25 * North Valley Bancorp 1,335 24 Wheeler REIT Inc. 3,900 23 * Farmers Capital Bank Corp. 1,229 23 * Camco Financial Corp. 6,518 23 Territorial Bancorp Inc. 952 23 Codorus Valley Bancorp Inc. 1,373 23 Monarch Financial Holdings Inc. 2,100 22 * FNB United Corp. 2,200 21 Central Valley Community Bancorp 2,400 20 Washington Banking Co. 1,457 20 * Pacific Mercantile Bancorp 3,311 19 Pacific Continental Corp. 1,661 19 Independence Holding Co. 1,816 18 TF Financial Corp. 662 17 * Shore Bancshares Inc. 2,438 17 1st United Bancorp Inc. 2,581 17 * Sun Bancorp Inc. 4,829 16 HopFed Bancorp Inc. 1,411 15 Penns Woods Bancorp Inc. 363 15 Terreno Realty Corp. 801 14 First Bancorp Inc. 791 14 * Old Second Bancorp Inc. 4,290 14 * Regional Management Corp. 650 13 * First Federal Bancshares of Arkansas Inc. 1,300 13 * Preferred Bank 793 13 C&F Financial Corp. 305 13 Firstbank Corp. 878 12 JMP Group Inc. 1,711 12 Middleburg Financial Corp. 539 10 * Seacoast Banking Corp. of Florida 4,924 10 * Unity Bancorp Inc. 1,345 9 * Independent Bank Corp. 1,015 9 * Jefferson Bancshares Inc. 1,639 8 Cheviot Financial Corp. 719 8 MutualFirst Financial Inc. 544 8 Wayne Savings Bancshares Inc. 693 7 Northrim BanCorp Inc. 303 7 * Premierwest Bancorp 2,834 6 Evans Bancorp Inc. 300 5 HF Financial Corp. 396 5 Glen Burnie Bancorp 400 5 * Fidelity Southern Corp. 408 5 MicroFinancial Inc. 500 4 * Royal Bancshares of Pennsylvania Inc. 1,796 3 Charter Financial Corp. 200 3 * Carolina Bank Holdings Inc. 200 2 Southwest Georgia Financial Corp. 200 2 BCB Bancorp Inc. 200 2 Northeast Bancorp 200 2 * Meridian Interstate Bancorp Inc. 100 2 * MetroCorp Bancshares Inc. 159 2 * Taylor Capital Group Inc. 87 1 MHI Hospitality Corp. 300 1 Bank of South Carolina Corp. 100 1 * Home Bancorp Inc. 53 1 * Guaranty Federal Bancshares Inc. 100 1 MidSouth Bancorp Inc. 54 1 Horizon Bancorp 40 1 * Orrstown Financial Services Inc. 53 1 * Intervest Bancshares Corp. Class A 131 1 * Supertel Hospitality Inc. 690 1 Fox Chase Bancorp Inc. 43 1 Hingham Institution for Savings 9 1 * United Community Financial Corp. Rights Exp. 12/31/2014 7,740 — * Yadkin Valley Financial Corp. 114 — SI Financial Group Inc. 31 — Community Bank Shares of Indiana Inc. 22 — Tower Financial Corp. 24 — Hawthorn Bancshares Inc. 29 — * 1st Constitution Bancorp 33 — Salisbury Bancorp Inc. 11 — United Bancshares Inc. 23 — * ECB Bancorp Inc. 16 — * WSB Holdings Inc. 35 — * Severn Bancorp Inc. 41 — * Prudential Bancorp Inc. of Pennsylvania 19 — Chicopee Bancorp Inc. 9 — * Valley National Bancorp Warrants Exp. 6/30/2015 240 — Heritage Financial Group Inc. 9 — WVS Financial Corp. 11 — * Vestin Realty Mortgage II Inc. 90 — National Security Group Inc. 11 — * Transcontinental Realty Investors Inc. 12 — * Southern Community Financial Corp. 118 — * Porter Bancorp Inc. 25 — Health Care (12.1%) Johnson & Johnson 4,215,490 343,689 Pfizer Inc. 10,841,379 312,882 Merck & Co. Inc. 4,557,842 201,593 Amgen Inc. 1,128,660 115,699 * Gilead Sciences Inc. 2,295,847 112,336 Bristol-Myers Squibb Co. 2,469,220 101,707 AbbVie Inc. 2,383,700 97,207 UnitedHealth Group Inc. 1,545,689 88,429 Eli Lilly & Co. 1,539,716 87,440 Abbott Laboratories 2,372,300 83,790 * Celgene Corp. 637,948 73,945 Medtronic Inc. 1,525,173 71,622 * Express Scripts Holding Co. 1,234,344 71,160 * Biogen Idec Inc. 356,463 68,765 Baxter International Inc. 824,582 59,898 Allergan Inc. 449,582 50,187 Covidien plc 711,942 48,298 Thermo Fisher Scientific Inc. 540,708 41,359 McKesson Corp. 351,301 37,926 WellPoint Inc. 458,596 30,373 * Intuitive Surgical Inc. 60,519 29,726 Stryker Corp. 430,524 28,087 Becton Dickinson and Co. 292,645 27,980 * Alexion Pharmaceuticals Inc. 294,478 27,133 Cigna Corp. 431,507 26,913 Aetna Inc. 494,743 25,291 * Cerner Corp. 233,899 22,162 Agilent Technologies Inc. 524,013 21,993 Cardinal Health Inc. 514,214 21,402 * Regeneron Pharmaceuticals Inc. 114,014 20,112 Zimmer Holdings Inc. 255,568 19,224 * DaVita HealthCare Partners Inc. 159,203 18,880 * Vertex Pharmaceuticals Inc. 328,005 18,034 AmerisourceBergen Corp. Class A 347,359 17,872 * Actavis Inc. 193,024 17,779 * Mylan Inc. 596,752 17,270 St. Jude Medical Inc. 426,709 17,256 * Life Technologies Corp. 258,815 16,727 Humana Inc. 239,053 16,521 * Catamaran Corp. 310,184 16,449 HCA Holdings Inc. 401,819 16,326 * Boston Scientific Corp. 2,064,713 16,125 Perrigo Co. 134,665 15,989 * Edwards Lifesciences Corp. 173,681 14,270 * Forest Laboratories Inc. 361,865 13,765 Quest Diagnostics Inc. 239,541 13,522 * Laboratory Corp. of America Holdings 142,418 12,846 * Henry Schein Inc. 132,368 12,251 CR Bard Inc. 117,786 11,870 * BioMarin Pharmaceutical Inc. 190,507 11,861 * Varian Medical Systems Inc. 164,646 11,855 * CareFusion Corp. 336,384 11,770 * Waters Corp. 124,145 11,658 * Illumina Inc. 187,440 10,122 ResMed Inc. 216,823 10,052 * Mettler-Toledo International Inc. 46,064 9,822 * Onyx Pharmaceuticals Inc. 108,880 9,675 Coventry Health Care Inc. 203,441 9,568 DENTSPLY International Inc. 215,862 9,157 * Hologic Inc. 404,466 9,141 Universal Health Services Inc. Class B 136,734 8,733 * Hospira Inc. 249,545 8,193 Cooper Cos. Inc. 72,859 7,860 * Tenet Healthcare Corp. 160,388 7,631 * IDEXX Laboratories Inc. 82,571 7,629 * Pharmacyclics Inc. 85,163 6,848 * MEDNAX Inc. 75,548 6,771 Omnicare Inc. 158,123 6,439 * Sirona Dental Systems Inc. 85,725 6,321 Community Health Systems Inc. 132,503 6,279 * Covance Inc. 83,121 6,178 PerkinElmer Inc. 172,950 5,818 * Seattle Genetics Inc. 154,881 5,500 * Endo Health Solutions Inc. 171,852 5,286 Teleflex Inc. 62,086 5,247 * athenahealth Inc. 52,299 5,075 * Medivation Inc. 107,172 5,012 * Zoetis Inc. 150,000 5,010 Patterson Cos. Inc. 131,556 5,004 * Ariad Pharmaceuticals Inc. 264,473 4,784 * Alkermes plc 201,635 4,781 * Health Management Associates Inc. Class A 369,046 4,750 Warner Chilcott plc Class A 341,436 4,626 * Cubist Pharmaceuticals Inc. 97,940 4,586 * Salix Pharmaceuticals Ltd. 87,939 4,501 * Incyte Corp. Ltd. 182,643 4,276 * Jazz Pharmaceuticals plc 74,553 4,168 * Brookdale Senior Living Inc. Class A 148,846 4,150 * United Therapeutics Corp. 65,168 3,967 * Cepheid Inc. 100,834 3,869 * WellCare Health Plans Inc. 65,234 3,781 * Bio-Rad Laboratories Inc. Class A 29,875 3,764 * Team Health Holdings Inc. 99,632 3,625 Techne Corp. 52,848 3,586 * HMS Holdings Corp. 131,509 3,570 * Health Net Inc. 123,480 3,534 STERIS Corp. 84,198 3,503 * LifePoint Hospitals Inc. 70,738 3,428 * Allscripts Healthcare Solutions Inc. 246,769 3,354 * PAREXEL International Corp. 84,493 3,338 * Thoratec Corp. 88,804 3,330 * Align Technology Inc. 98,992 3,317 * Centene Corp. 75,011 3,303 * Charles River Laboratories International Inc. 73,946 3,274 * Haemonetics Corp. 78,360 3,264 Hill-Rom Holdings Inc. 91,797 3,233 West Pharmaceutical Services Inc. 49,336 3,204 Owens & Minor Inc. 96,121 3,130 * Myriad Genetics Inc. 123,108 3,127 * Alere Inc. 117,091 2,989 * HealthSouth Corp. 112,479 2,966 * VCA Antech Inc. 125,724 2,953 * Medicines Co. 81,759 2,732 *,^ Arena Pharmaceuticals Inc. 330,404 2,713 * Bruker Corp. 139,277 2,660 ^ Questcor Pharmaceuticals Inc. 79,683 2,593 Air Methods Corp. 52,737 2,544 * ViroPharma Inc. 99,620 2,506 * Isis Pharmaceuticals Inc. 146,853 2,488 * Infinity Pharmaceuticals Inc. 51,132 2,478 * Theravance Inc. 104,603 2,471 * MWI Veterinary Supply Inc. 18,404 2,434 Chemed Corp. 27,641 2,211 * Ironwood Pharmaceuticals Inc. Class A 119,592 2,187 * Medidata Solutions Inc. 37,360 2,166 Abaxis Inc. 43,956 2,080 * Acorda Therapeutics Inc. 64,359 2,061 * ImmunoGen Inc. 127,726 2,051 * Magellan Health Services Inc. 41,617 1,980 * Insulet Corp. 76,126 1,969 Analogic Corp. 24,898 1,967 * Nektar Therapeutics 177,746 1,955 * HeartWare International Inc. 21,905 1,937 *,^ Opko Health Inc. 253,333 1,933 * Alnylam Pharmaceuticals Inc. 79,307 1,933 * ArthroCare Corp. 55,158 1,917 * Amsurg Corp. Class A 56,604 1,904 * Aegerion Pharmaceuticals Inc. 46,337 1,869 * Cyberonics Inc. 39,782 1,862 * Volcano Corp. 81,497 1,814 CONMED Corp. 53,056 1,807 *,^ Sarepta Therapeutics Inc. 47,037 1,738 * Capital Senior Living Corp. 65,059 1,720 * Vivus Inc. 152,355 1,676 Masimo Corp. 82,208 1,613 * Wright Medical Group Inc. 67,187 1,600 * ABIOMED Inc. 85,644 1,599 * AMN Healthcare Services Inc. 100,707 1,594 *,^ Exelixis Inc. 344,237 1,590 * DexCom Inc. 94,895 1,587 PDL BioPharma Inc. 212,048 1,550 * Neogen Corp. 31,214 1,547 * Dendreon Corp. 320,592 1,516 * Impax Laboratories Inc. 98,016 1,513 * Conceptus Inc. 60,517 1,461 * Array BioPharma Inc. 295,358 1,453 * ACADIA Pharmaceuticals Inc. 182,914 1,452 * Acadia Healthcare Co. Inc. 48,900 1,437 * Integra LifeSciences Holdings Corp. 36,731 1,433 * Bio-Reference Labs Inc. 53,592 1,392 Cantel Medical Corp. 45,970 1,382 * NPS Pharmaceuticals Inc. 134,323 1,369 * BioScrip Inc. 105,551 1,342 Meridian Bioscience Inc. 58,029 1,324 * AMAG Pharmaceuticals Inc. 55,414 1,322 * InterMune Inc. 145,482 1,317 *,^ Globus Medical Inc. 89,243 1,310 * Pacira Pharmaceuticals Inc. 45,200 1,304 * Akorn Inc. 92,640 1,281 * Exact Sciences Corp. 129,220 1,266 * Momenta Pharmaceuticals Inc. 94,881 1,266 * Auxilium Pharmaceuticals Inc. 72,597 1,254 * NuVasive Inc. 58,728 1,252 * Molina Healthcare Inc. 40,245 1,242 * Albany Molecular Research Inc. 117,875 1,239 * ICU Medical Inc. 20,623 1,216 * Hanger Inc. 38,428 1,212 * Emeritus Corp. 43,200 1,201 * Greatbatch Inc. 40,137 1,199 * Optimer Pharmaceuticals Inc. 98,309 1,170 * Cadence Pharmaceuticals Inc. 173,953 1,164 Quality Systems Inc. 62,791 1,148 * Achillion Pharmaceuticals Inc. 131,130 1,146 * Emergent Biosolutions Inc. 80,274 1,122 Computer Programs & Systems Inc. 20,732 1,122 * Genomic Health Inc. 38,653 1,093 * Anacor Pharmaceuticals Inc. 167,774 1,084 * MedAssets Inc. 55,241 1,063 * Endologix Inc. 61,667 996 * Natus Medical Inc. 73,453 987 * Corvel Corp. 18,986 940 * Symmetry Medical Inc. 77,861 892 * AVANIR Pharmaceuticals Inc. 318,913 874 * Celldex Therapeutics Inc. 74,526 863 * Amedisys Inc. 76,082 846 * Astex Pharmaceuticals 189,601 846 * Affymetrix Inc. 177,629 838 * Cerus Corp. 185,453 820 * Santarus Inc. 46,658 809 * Lexicon Pharmaceuticals Inc. 368,588 804 * Accretive Health Inc. 78,271 795 * Depomed Inc. 134,077 787 * AngioDynamics Inc. 66,693 762 * Alphatec Holdings Inc. 359,072 758 Almost Family Inc. 36,809 752 * Halozyme Therapeutics Inc. 129,827 749 *,^ MannKind Corp. 215,134 729 * Accuray Inc. 157,116 729 * Anika Therapeutics Inc. 49,701 722 Ensign Group Inc. 21,478 717 * Arqule Inc. 276,163 715 * Biolase Inc. 178,593 711 * Synageva BioPharma Corp. 12,902 709 * Cambrex Corp. 55,205 706 Hi-Tech Pharmacal Co. Inc. 21,208 702 * Cynosure Inc. Class A 26,818 702 * Cutera Inc. 53,903 701 * Luminex Corp. 42,376 700 * Exactech Inc. 32,984 682 * Neurocrine Biosciences Inc. 55,797 677 * Kindred Healthcare Inc. 64,189 676 * NxStage Medical Inc. 59,638 673 * Idenix Pharmaceuticals Inc. 186,320 663 * Curis Inc. 199,675 655 * IPC The Hospitalist Co. Inc. 14,667 652 * Healthways Inc. 52,526 643 Assisted Living Concepts Inc. Class A 53,892 641 * Ligand Pharmaceuticals Inc. Class B 23,735 633 * Quidel Corp. 26,584 631 * Puma Biotechnology Inc. 18,754 626 *,^ Ampio Pharmaceuticals Inc. 136,537 624 * AVEO Pharmaceuticals Inc. 84,713 623 * Agenus Inc. 157,230 612 * Orthofix International NV 17,018 610 * Dyax Corp. 139,456 608 Landauer Inc. 10,564 596 * Dynavax Technologies Corp. 261,695 581 * Gentiva Health Services Inc. 53,064 574 * Furiex Pharmaceuticals Inc. 15,164 568 Invacare Corp. 43,329 565 * Rigel Pharmaceuticals Inc. 80,881 549 * Five Star Quality Care Inc. 80,021 535 * Hyperion Therapeutics Inc. 20,486 529 Atrion Corp. 2,751 528 * Merit Medical Systems Inc. 39,872 489 * Orexigen Therapeutics Inc. 75,463 472 * Omnicell Inc. 24,790 468 * Cross Country Healthcare Inc. 87,179 463 * Keryx Biopharmaceuticals Inc. 65,488 461 Enzon Pharmaceuticals Inc. 120,398 458 * Athersys Inc. 271,306 456 * PharMerica Corp. 31,861 446 * MAKO Surgical Corp. 39,316 438 Spectrum Pharmaceuticals Inc. 57,182 427 *,^ Biotime Inc. 111,214 425 Select Medical Holdings Corp. 46,859 422 * Spectranetics Corp. 21,588 400 CryoLife Inc. 65,326 393 *,^ Affymax Inc. 279,017 388 * Anthera Pharmaceuticals Inc. Class A 586,957 382 * Antares Pharma Inc. 103,553 371 * OraSure Technologies Inc. 68,013 367 * ExamWorks Group Inc. 21,077 365 * SurModics Inc. 13,198 360 Universal American Corp. 39,761 331 * Sequenom Inc. 77,247 321 * LHC Group Inc. 14,844 319 * Alliance HealthCare Services Inc. 40,908 317 * Merrimack Pharmaceuticals Inc. 51,289 313 * NewLink Genetics Corp. 24,643 302 * Triple-S Management Corp. Class B 17,218 300 * HealthStream Inc. 12,872 295 * Sciclone Pharmaceuticals Inc. 63,215 291 * Novavax Inc. 127,082 290 * Chelsea Therapeutics International Ltd. 138,203 282 * BioCryst Pharmaceuticals Inc. 233,386 278 * Geron Corp. 245,058 262 * Icad Inc. 52,228 261 * Sangamo Biosciences Inc. 27,211 260 * Corcept Therapeutics Inc. 125,718 251 US Physical Therapy Inc. 9,334 251 * Endocyte Inc. 19,600 244 * Cytori Therapeutics Inc. 94,569 237 * Omeros Corp. 57,299 236 National Healthcare Corp. 5,137 235 *,^ Acura Pharmaceuticals Inc. 106,595 227 * XenoPort Inc. 31,326 224 *,^ Aastrom Biosciences Inc. 314,864 220 * Immunomedics Inc. 88,467 213 * Cytokinetics Inc. 183,998 210 * Palomar Medical Technologies Inc. 14,943 202 * AtriCure Inc. 24,402 193 * Alexza Pharmaceuticals Inc. 43,173 191 * GTx Inc. 44,872 186 * Vanguard Health Systems Inc. 12,375 184 * Durect Corp. 138,205 184 * Harvard Bioscience Inc. 32,527 184 * Obagi Medical Products Inc. 8,864 175 * Biospecifics Technologies Corp. 10,251 175 Pain Therapeutics Inc. 48,537 166 * Alimera Sciences Inc. 50,688 156 * Merge Healthcare Inc. 52,352 151 *,^ Navidea Biopharmaceuticals Inc. 53,926 146 * Vascular Solutions Inc. 8,957 145 * Vocera Communications Inc. 6,242 144 * Cell Therapeutics Inc. 121,537 140 * Enzo Biochem Inc. 54,808 138 * Columbia Laboratories Inc. 231,481 137 *,^ Delcath Systems Inc. 75,773 136 * Pozen Inc. 25,338 134 * Codexis Inc. 54,399 130 * Synergy Pharmaceuticals Inc. 21,300 129 * Rochester Medical Corp. 8,804 129 * Wright Medical Group Inc. Rights Exp. 12/31/49 50,806 127 *,^ Biosante Pharmaceuticals Inc. 107,478 126 *,^ Apricus Biosciences Inc. 46,109 124 * Staar Surgical Co. 20,720 117 * Cardiovascular Systems Inc. 5,493 113 * CardioNet Inc. 45,835 111 * Providence Service Corp. 5,764 107 * Bovie Medical Corp. 32,098 106 * Medical Action Industries Inc. 17,304 104 * Progenics Pharmaceuticals Inc. 19,226 104 * Digirad Corp. 40,423 102 * RTI Biologics Inc. 25,082 99 * Fluidigm Corp. 5,200 96 * Insmed Inc. 12,761 96 * Vical Inc. 23,842 95 * Targacept Inc. 21,528 92 * Celsion Corp. 86,311 91 * Hooper Holmes Inc. 194,540 89 * PDI Inc. 14,959 88 * Oncothyreon Inc. 39,256 82 * LCA-Vision Inc. 23,998 81 * Synta Pharmaceuticals Corp. 8,778 75 * Osiris Therapeutics Inc. 7,222 75 *,^ BSD Medical Corp. 50,807 75 * SIGA Technologies Inc. 20,268 73 * Biodel Inc. 24,058 68 * Arrowhead Research Corp. 30,742 67 * Adolor Corp. Rights Exp. 07/01/2019 126,930 66 * Hansen Medical Inc. 32,538 65 *,^ Savient Pharmaceuticals Inc. 80,765 65 * ChemoCentryx Inc. 4,610 64 *,^ ZIOPHARM Oncology Inc. 34,782 64 * Authentidate Holding Corp. 63,493 63 * Coronado Biosciences Inc. 6,100 59 Psychemedics Corp. 4,661 56 *,^ Mast Therapeutics Inc. 81,953 55 * RadNet Inc. 18,952 53 * Chindex International Inc. 3,762 52 * Repligen Corp. 7,281 50 * Horizon Pharma Inc. 17,400 47 * Solta Medical Inc. 19,114 42 * Threshold Pharmaceuticals Inc. 8,900 41 * Discovery Laboratories Inc. 17,399 40 * Peregrine Pharmaceuticals Inc. 29,384 39 * AcelRx Pharmaceuticals Inc. 7,300 38 * CytRx Corp. 13,199 36 * Unilife Corp. 16,001 35 * Clovis Oncology Inc. 1,200 34 Maxygen Inc. 14,258 34 * Tornier NV 1,800 34 * Cumberland Pharmaceuticals Inc. 6,675 33 * Theragenics Corp. 18,481 30 * Cleveland Biolabs Inc. 14,700 29 * Forest Laboratories Inc. Contingent Value Rights Exp. 04/14/2018 29,879 28 * Transcept Pharmaceuticals Inc. 5,840 28 * Sagent Pharmaceuticals Inc. 1,572 28 * Vanda Pharmaceuticals Inc. 6,866 27 * Metabolix Inc. 14,335 26 * Raptor Pharmaceutical Corp. 4,470 26 * Venaxis Inc. 11,900 26 * Zalicus Inc. 34,526 23 * Lannett Co. Inc. 2,184 22 * KYTHERA Biopharmaceuticals Inc. 900 22 * Skilled Healthcare Group Inc. 3,154 21 * Pernix Therapeutics Holdings 4,164 21 * Derma Sciences Inc. 1,500 18 * Hemispherx Biopharma Inc. 85,879 16 * GenVec Inc. 10,265 16 * ThermoGenesis Corp. 14,114 12 * Cel-Sci Corp. 51,767 12 * MELA Sciences Inc. 9,482 11 * Adcare Health Systems Inc. 2,700 11 * MEI Pharma Inc. 1,200 10 * Strategic Diagnostics Inc. 9,571 9 * ERBA Diagnostics Inc. 11,606 8 * Bacterin International Holdings Inc. 10,193 8 * Amicus Therapeutics Inc. 2,502 8 * Synergetics USA Inc. 2,112 7 * XOMA Corp. 2,060 7 * EnteroMedics Inc. 6,262 6 * Cardica Inc. 4,675 6 National Research Corp. 82 5 * Entremed Inc. 2,162 4 * Galena Biopharma Inc. 1,714 4 * StemCells Inc. 1,892 3 * Sharps Compliance Corp. 1,172 3 * Cornerstone Therapeutics Inc. 400 3 Heska Corp. 291 3 * Allied Healthcare Products 1,010 3 * Intercept Pharmaceuticals Inc. 67 3 * Stereotaxis Inc. 864 2 Utah Medical Products Inc. 24 1 Daxor Corp. 161 1 * Repros Therapeutics Inc. 66 1 * ProPhase Labs Inc. 465 1 * OncoGenex Pharmaceutical Inc. 64 1 * VirtualScopics Inc. 800 1 * Oculus Innovative Sciences Inc. 1,100 — * NeoGenomics Inc. 100 — * Inovio Pharmaceuticals Inc. 648 — * Sucampo Pharmaceuticals Inc. Class A 58 — * Nanosphere Inc. 116 — * CAS Medical Systems Inc. 100 — * TranS1 Inc. 84 — * Vision Sciences Inc. 140 — Industrials (11.2%) General Electric Co. 15,680,932 362,543 United Technologies Corp. 1,382,395 129,157 3M Co. 1,040,589 110,625 Union Pacific Corp. 707,787 100,796 Boeing Co. 1,140,334 97,898 United Parcel Service Inc. Class B 1,101,481 94,617 Honeywell International Inc. 1,181,993 89,063 Caterpillar Inc. 987,888 85,917 Emerson Electric Co. 1,088,938 60,839 Danaher Corp. 884,832 54,992 Deere & Co. 587,870 50,545 Lockheed Martin Corp. 486,618 46,968 FedEx Corp. 450,562 44,245 Eaton Corp. plc 710,711 43,531 Precision Castparts Corp. 220,898 41,887 Illinois Tool Works Inc. 647,051 39,431 CSX Corp. 1,548,331 38,135 Norfolk Southern Corp. 474,492 36,574 General Dynamics Corp. 506,570 35,718 Cummins Inc. 286,433 33,172 Raytheon Co. 495,838 29,150 PACCAR Inc. 533,235 26,960 Waste Management Inc. 666,587 26,137 Northrop Grumman Corp. 357,864 25,104 Ingersoll-Rand plc 424,531 23,353 Tyco International Ltd. 703,221 22,503 * Delta Air Lines Inc. 1,285,053 21,216 Fastenal Co. 402,852 20,686 Parker Hannifin Corp. 224,939 20,600 WW Grainger Inc. 89,188 20,066 Stanley Black & Decker Inc. 241,753 19,575 Dover Corp. 263,639 19,214 Roper Industries Inc. 149,254 19,002 Kansas City Southern 166,307 18,443 Rockwell Automation Inc. 211,049 18,224 Pentair Ltd. 309,232 16,312 ADT Corp. 332,910 16,293 * United Continental Holdings Inc. 502,172 16,075 AMETEK Inc. 367,325 15,927 Southwest Airlines Co. 1,109,754 14,959 Fluor Corp. 220,792 14,645 C.H. Robinson Worldwide Inc. 243,203 14,461 * Verisk Analytics Inc. Class A 228,490 14,082 * Stericycle Inc. 129,996 13,803 Republic Services Inc. Class A 411,591 13,583 Rockwell Collins Inc. 210,691 13,299 Textron Inc. 409,583 12,210 Flowserve Corp. 72,573 12,171 Pall Corp. 167,619 11,460 * Hertz Global Holdings Inc. 509,513 11,342 Expeditors International of Washington Inc. 314,418 11,228 Masco Corp. 537,365 10,882 TransDigm Group Inc. 70,680 10,808 * Jacobs Engineering Group Inc. 187,128 10,524 Equifax Inc. 181,997 10,481 L-3 Communications Holdings Inc. 128,885 10,429 J.B. Hunt Transport Services Inc. 133,665 9,955 Joy Global Inc. 160,518 9,554 * B/E Aerospace Inc. 158,299 9,544 Iron Mountain Inc. 258,494 9,386 * Fortune Brands Home & Security Inc. 248,242 9,292 Nielsen Holdings NV 253,798 9,091 * Quanta Services Inc. 316,011 9,032 * IHS Inc. Class A 84,527 8,852 Donaldson Co. Inc. 221,729 8,024 Xylem Inc. 280,827 7,740 * United Rentals Inc. 140,282 7,711 Hubbell Inc. Class B 78,799 7,652 Robert Half International Inc. 200,900 7,540 Timken Co. 130,254 7,370 Snap-on Inc. 88,113 7,287 AGCO Corp. 139,051 7,247 Towers Watson & Co. Class A 103,801 7,195 KBR Inc. 222,742 7,146 Cintas Corp. 159,743 7,049 Wabtec Corp. 68,523 6,997 * Genesee & Wyoming Inc. Class A 73,669 6,859 * Alaska Air Group Inc. 106,546 6,815 Lincoln Electric Holdings Inc. 125,331 6,790 * WABCO Holdings Inc. 94,951 6,703 Manpower Inc. 118,013 6,694 IDEX Corp. 124,600 6,656 Avery Dennison Corp. 150,967 6,502 Carlisle Cos. Inc. 95,340 6,463 Waste Connections Inc. 177,222 6,376 * Owens Corning 160,527 6,330 MSC Industrial Direct Co. Inc. Class A 73,187 6,278 Triumph Group Inc. 75,728 5,945 * Kirby Corp. 77,265 5,934 * Oshkosh Corp. 137,939 5,861 * Copart Inc. 170,611 5,849 * Sensata Technologies Holding NV 175,041 5,754 Valmont Industries Inc. 36,351 5,717 Gardner Denver Inc. 74,368 5,586 URS Corp. 115,958 5,498 Nordson Corp. 83,051 5,477 * Terex Corp. 158,709 5,463 Trinity Industries Inc. 119,506 5,417 Graco Inc. 92,146 5,347 SPX Corp. 67,510 5,331 Regal-Beloit Corp. 64,718 5,278 Dun & Bradstreet Corp. 61,784 5,168 Babcock & Wilcox Co. 179,258 5,093 * AECOM Technology Corp. 154,834 5,079 * Colfax Corp. 106,658 4,964 * WESCO International Inc. 66,517 4,830 * Clean Harbors Inc. 81,839 4,754 Kennametal Inc. 119,928 4,682 Ryder System Inc. 78,003 4,661 * Avis Budget Group Inc. 162,519 4,523 ^ Pitney Bowes Inc. 303,915 4,516 Acuity Brands Inc. 64,554 4,477 A.O. Smith Corp. 59,972 4,412 * Hexcel Corp. 151,354 4,391 Lennox International Inc. 68,283 4,335 * Teledyne Technologies Inc. 53,724 4,214 Manitowoc Co. Inc. 200,972 4,132 Crane Co. 73,900 4,128 * Middleby Corp. 27,117 4,126 Toro Co. 88,697 4,084 EMCOR Group Inc. 95,985 4,069 Landstar System Inc. 70,492 4,024 Huntington Ingalls Industries Inc. 74,969 3,998 ITT Corp. 140,000 3,980 * US Airways Group Inc. 234,062 3,972 CLARCOR Inc. 75,825 3,972 * Old Dominion Freight Line Inc. 97,858 3,738 Woodward Inc. 93,509 3,718 GATX Corp. 71,025 3,691 * USG Corp. 138,412 3,660 * Foster Wheeler AG 159,580 3,646 * Chart Industries Inc. 45,522 3,642 Alliant Techsystems Inc. 49,651 3,596 Belden Inc. 67,205 3,471 * Spirit Aerosystems Holdings Inc. Class A 180,792 3,433 Covanta Holding Corp. 168,956 3,404 * EnerSys Inc. 72,976 3,326 Macquarie Infrastructure Co. LLC 61,104 3,302 * MRC Global Inc. 99,891 3,289 RR Donnelley & Sons Co. 272,373 3,282 Watsco Inc. 38,560 3,246 * Esterline Technologies Corp. 42,146 3,190 Deluxe Corp. 76,782 3,179 Exelis Inc. 284,858 3,102 Air Lease Corp. 105,284 3,087 Actuant Corp. Class A 99,040 3,033 Harsco Corp. 121,901 3,020 Con-way Inc. 84,973 2,992 * Tetra Tech Inc. 97,350 2,968 Corporate Executive Board Co. 50,936 2,962 * Navistar International Corp. 84,601 2,925 * Moog Inc. Class A 62,499 2,864 * Polypore International Inc. 70,676 2,840 * DigitalGlobe Inc. 98,162 2,838 * Beacon Roofing Supply Inc. 73,097 2,826 * Advisory Board Co. 53,139 2,791 * General Cable Corp. 75,294 2,758 * MasTec Inc. 93,072 2,713 TAL International Group Inc. 59,813 2,710 Applied Industrial Technologies Inc. 57,274 2,577 * JetBlue Airways Corp. 366,688 2,530 Healthcare Services Group Inc. 98,145 2,515 Rollins Inc. 99,629 2,446 HNI Corp. 68,713 2,439 Generac Holdings Inc. 67,239 2,376 Interface Inc. Class A 122,700 2,358 * Spirit Airlines Inc. 92,976 2,358 Mine Safety Appliances Co. 47,503 2,357 Briggs & Stratton Corp. 94,062 2,333 Herman Miller Inc. 84,097 2,327 AZZ Inc. 48,162 2,321 Brady Corp. Class A 68,342 2,292 United Stationers Inc. 58,487 2,261 * Armstrong World Industries Inc. 40,321 2,254 * FTI Consulting Inc. 59,588 2,244 Curtiss-Wright Corp. 64,144 2,226 HEICO Corp. Class A 64,667 2,219 UTi Worldwide Inc. 149,337 2,162 * Acacia Research Corp. 71,670 2,162 Mueller Industries Inc. 40,365 2,151 * On Assignment Inc. 84,312 2,134 Allegiant Travel Co. Class A 23,421 2,079 * Hub Group Inc. Class A 53,392 2,053 Brink's Co. 72,281 2,043 Barnes Group Inc. 69,772 2,019 Watts Water Technologies Inc. Class A 41,312 1,983 UniFirst Corp. 21,641 1,959 Franklin Electric Co. Inc. 57,020 1,914 Simpson Manufacturing Co. Inc. 62,456 1,912 ABM Industries Inc. 84,701 1,884 KAR Auction Services Inc. 92,617 1,855 * Swift Transportation Co. 128,515 1,822 Raven Industries Inc. 53,789 1,808 G&K Services Inc. Class A 39,706 1,807 Albany International Corp. 62,344 1,802 * RBC Bearings Inc. 34,481 1,743 Granite Construction Inc. 52,854 1,683 AMERCO 9,645 1,674 ESCO Technologies Inc. 40,470 1,654 * Atlas Air Worldwide Holdings Inc. 39,977 1,629 Altra Holdings Inc. 59,673 1,624 Steelcase Inc. Class A 108,480 1,598 Knoll Inc. 88,088 1,597 Werner Enterprises Inc. 66,058 1,595 Forward Air Corp. 42,234 1,575 Aircastle Ltd. 115,079 1,574 * Mobile Mini Inc. 52,913 1,557 Matson Inc. 62,640 1,541 * GenCorp Inc. 114,078 1,517 Apogee Enterprises Inc. 51,971 1,505 Standex International Corp. 26,761 1,478 Knight Transportation Inc. 91,325 1,470 Astec Industries Inc. 41,368 1,445 CIRCOR International Inc. 33,463 1,422 *,^ GrafTech International Ltd. 184,659 1,418 * II-VI Inc. 81,619 1,391 SkyWest Inc. 84,977 1,364 American Railcar Industries Inc. 28,886 1,350 Mueller Water Products Inc. Class A 227,099 1,347 * Orbital Sciences Corp. 80,631 1,346 AAON Inc. 48,083 1,327 * Dycom Industries Inc. 66,176 1,303 * Aegion Corp. Class A 54,140 1,253 Kaydon Corp. 48,131 1,231 * Trimas Corp. 36,679 1,191 Exponent Inc. 22,009 1,187 * DXP Enterprises Inc. 15,819 1,182 Lindsay Corp. 13,317 1,174 * Greenbrier Cos. Inc. 51,314 1,165 * ACCO Brands Corp. 172,608 1,153 Barrett Business Services Inc. 21,839 1,150 American Science & Engineering Inc. 18,770 1,145 Celadon Group Inc. 54,838 1,144 Comfort Systems USA Inc. 80,795 1,138 Titan International Inc. 53,392 1,126 Heartland Express Inc. 83,372 1,112 AAR Corp. 59,375 1,092 * EnPro Industries Inc. 20,883 1,069 * Korn/Ferry International 59,551 1,064 Kaman Corp. 29,911 1,061 Insperity Inc. 36,974 1,049 * Blount International Inc. 78,077 1,045 Seaboard Corp. 373 1,044 Cubic Corp. 24,103 1,030 Sauer-Danfoss Inc. 17,574 1,027 * Consolidated Graphics Inc. 26,015 1,017 * Accuride Corp. 185,636 1,001 * Rush Enterprises Inc. Class A 40,789 984 * Trex Co. Inc. 19,859 977 Universal Forest Products Inc. 24,409 972 * Huron Consulting Group Inc. 23,930 965 US Ecology Inc. 36,256 963 Alamo Group Inc. 24,866 951 Aceto Corp. 82,439 913 * Powell Industries Inc. 17,349 912 * CBIZ Inc. 141,857 905 H&E Equipment Services Inc. 43,761 893 Ennis Inc. 59,236 893 * Park-Ohio Holdings Corp. 26,341 873 * Builders FirstSource Inc. 147,599 865 Tennant Co. 17,451 847 * Franklin Covey Co. 57,417 834 Marten Transport Ltd. 41,325 832 * CRA International Inc. 37,182 832 Textainer Group Holdings Ltd. 20,700 819 * Tutor Perini Corp. 42,218 815 McGrath RentCorp 26,008 809 Griffon Corp. 67,506 805 CDI Corp. 46,129 793 * TrueBlue Inc. 36,786 778 * American Woodmark Corp. 22,271 758 Gorman-Rupp Co. 24,452 735 * Ducommun Inc. 36,073 714 * Team Inc. 17,336 712 * Navigant Consulting Inc. 53,402 702 * GP Strategies Corp. 29,236 698 * Republic Airways Holdings Inc. 60,015 693 * Layne Christensen Co. 31,497 673 Dynamic Materials Corp. 38,655 673 Quanex Building Products Corp. 41,118 662 * Engility Holdings Inc. 27,068 649 * Federal Signal Corp. 79,160 644 * Air Transport Services Group Inc. 105,215 613 Encore Wire Corp. 17,423 610 * Meritor Inc. 126,971 601 Resources Connection Inc. 47,279 600 Primoris Services Corp. 26,670 590 * Astronics Corp. 19,710 588 Ampco-Pittsburgh Corp. 30,558 578 * Hawaiian Holdings Inc. 98,768 569 * Rexnord Corp. 26,400 560 * Proto Labs Inc. 11,300 555 * Wabash National Corp. 54,565 554 * EnerNOC Inc. 31,802 552 Heidrick & Struggles International Inc. 36,863 551 Arkansas Best Corp. 46,250 540 SeaCube Container Leasing Ltd. 23,270 534 * BlueLinx Holdings Inc. 185,893 530 * Columbus McKinnon Corp. 27,494 529 Kelly Services Inc. Class A 27,603 516 * Thermon Group Holdings Inc. 22,900 509 Michael Baker Corp. 20,580 504 Sun Hydraulics Corp. 15,431 502 Houston Wire & Cable Co. 37,516 486 * Wesco Aircraft Holdings Inc. 33,000 486 Kforce Inc. 29,162 477 Great Lakes Dredge & Dock Corp. 69,724 469 * EnergySolutions Inc. 125,126 469 Hyster-Yale Materials Handling Inc. 8,217 469 ^ Acorn Energy Inc. 63,673 468 * InnerWorkings Inc. 30,842 467 * ICF International Inc. 16,929 460 * Pacer International Inc. 91,152 459 * Northwest Pipe Co. 16,177 453 * Furmanite Corp. 66,305 444 * Gibraltar Industries Inc. 24,208 442 LB Foster Co. Class A 9,893 438 * American Superconductor Corp. 164,462 437 * Commercial Vehicle Group Inc. 55,706 435 Graham Corp. 17,539 434 * Saia Inc. 11,857 429 John Bean Technologies Corp. 20,571 427 * Lydall Inc. 27,446 421 * ARC Document Solutions Inc. 138,698 413 Quad/Graphics Inc. 17,126 410 * Dolan Co. 165,593 396 * Taser International Inc. 49,467 393 Miller Industries Inc. 24,232 389 * Nortek Inc. 5,429 387 * PowerSecure International Inc. 29,534 375 * Flow International Corp. 94,439 369 Kimball International Inc. Class B 39,929 362 * NN Inc. 38,108 361 Hardinge Inc. 26,370 359 Viad Corp. 12,886 356 * Covenant Transportation Group Inc. Class A 59,175 354 National Presto Industries Inc. 4,329 348 * Capstone Turbine Corp. 379,084 341 * Aerovironment Inc. 18,593 337 Lawson Products Inc. 19,089 336 * WageWorks Inc. 13,300 333 Argan Inc. 22,322 333 * Active Power Inc. 71,470 328 * Orion Marine Group Inc. 32,973 328 * MYR Group Inc. 13,105 322 * Titan Machinery Inc. 11,588 322 * Pendrell Corp. 192,234 319 * Quality Distribution Inc. 36,370 306 Pike Electric Corp. 21,216 302 * Kadant Inc. 11,769 294 Insteel Industries Inc. 17,789 290 Multi-Color Corp. 11,120 287 Coleman Cable Inc. 18,579 279 Intersections Inc. 29,272 275 Courier Corp. 19,111 275 * Echo Global Logistics Inc. 12,150 269 International Shipholding Corp. 14,446 263 * Cenveo Inc. 121,157 260 * Casella Waste Systems Inc. Class A 58,695 257 Global Power Equipment Group Inc. 14,540 256 Ceco Environmental Corp. 19,322 250 * Kratos Defense & Security Solutions Inc. 48,611 245 * FuelCell Energy Inc. 258,623 244 * KEYW Holding Corp. 14,469 233 LSI Industries Inc. 31,638 221 * Mistras Group Inc. 8,900 215 PAM Transportation Services Inc. 20,294 215 * CAI International Inc. 7,152 206 * Sterling Construction Co. Inc. 18,164 198 * Ameresco Inc. Class A 25,922 192 * AT Cross Co. Class A 13,903 191 * Heritage-Crystal Clean Inc. 12,271 185 * NCI Building Systems Inc. 10,126 176 * LMI Aerospace Inc. 7,814 162 * Energy Recovery Inc. 43,534 161 *,^ Odyssey Marine Exploration Inc. 46,783 153 * Hurco Cos. Inc. 5,580 152 * Roadrunner Transportation Systems Inc. 6,447 148 Preformed Line Products Co. 2,048 143 * Hudson Global Inc. 35,653 140 HEICO Corp. 3,168 138 * Genco Shipping & Trading Ltd. 45,614 131 Met-Pro Corp. 12,563 130 Eastern Co. 7,310 128 LS Starrett Co. Class A 11,175 123 * Standard Parking Corp. 5,794 120 * Astronics Corp. Class B 3,892 116 * Fuel Tech Inc. 25,949 112 FreightCar America Inc. 4,776 104 * UniTek Global Services Inc. 33,000 97 * Broadwind Energy Inc. 22,013 96 * Willis Lease Finance Corp. 6,194 94 * Swisher Hygiene Inc. 71,136 92 Innovative Solutions & Support Inc. 18,558 92 * Vicor Corp. 18,205 90 * Metalico Inc. 54,554 88 * Innotrac Corp. 28,467 88 Twin Disc Inc. 3,407 85 * TRC Cos. Inc. 12,634 82 * Tecumseh Products Co. Class A 8,631 75 *,^ Ascent Solar Technologies Inc. 133,091 75 * Magnetek Inc. 5,279 74 * Hill International Inc. 24,339 73 Sypris Solutions Inc. 15,958 67 * TMS International Corp. Class A 4,800 63 * Perma-Fix Environmental Services 74,657 61 * XPO Logistics Inc. 3,600 61 * API Technologies Corp. 23,379 58 Schawk Inc. Class A 5,261 58 * Eagle Bulk Shipping Inc. 16,139 57 * Patriot Transportation Holding Inc. 1,834 51 * RPX Corp. 3,600 51 * Key Technology Inc. 3,973 50 * Erickson Air-Crane Inc. 2,700 44 Douglas Dynamics Inc. 3,125 43 * Ultralife Corp. 9,678 42 * Altair Nanotechnologies Inc. 14,613 40 * Frozen Food Express Industries 27,702 38 * Standard Register Co. 42,047 35 * Orion Energy Systems Inc. 13,116 33 * Supreme Industries Inc. Class A 6,535 30 * Arotech Corp. 23,576 27 * USA Truck Inc. 5,558 27 * PMFG Inc. 4,339 27 * Radiant Logistics Inc. 12,400 26 VSE Corp. 817 20 * PGT Inc. 2,968 20 * Essex Rental Corp. 3,400 15 * Virco Manufacturing Corp. 5,576 13 * Ocean Power Technologies Inc. 7,673 12 Omega Flex Inc. 626 11 * AeroCentury Corp. 600 10 * Sparton Corp. 700 9 * Adept Technology Inc. 2,900 8 * Xerium Technologies Inc. 1,424 8 * Rand Logistics Inc. 696 4 Mastech Holdings Inc. 400 3 * Edgen Group Inc. 400 3 * Patrick Industries Inc. 100 2 * Acme United Corp. 100 1 * MagneGas Corp. 900 1 * Lime Energy Co. 96 — Information Technology (17.5%) Apple Inc. 1,416,134 626,823 International Business Machines Corp. 1,680,715 358,497 Microsoft Corp. 11,368,495 325,253 * Google Inc. Class A 403,406 320,316 QUALCOMM Inc. 2,591,023 173,469 Oracle Corp. 5,354,653 173,169 Cisco Systems Inc. 8,040,824 168,134 Intel Corp. 7,085,802 154,825 Visa Inc. Class A 798,383 135,597 * eBay Inc. 1,759,739 95,413 Mastercard Inc. Class A 160,109 86,640 * EMC Corp. 3,177,407 75,908 Accenture plc Class A 971,710 73,821 Hewlett-Packard Co. 2,950,957 70,351 * Facebook Inc. Class A 2,412,865 61,721 Texas Instruments Inc. 1,666,121 59,114 Automatic Data Processing Inc. 731,427 47,557 * Salesforce.com Inc. 198,881 35,566 * Cognizant Technology Solutions Corp. Class A 455,357 34,885 * Yahoo! Inc. 1,412,328 33,232 Dell Inc. 2,229,792 31,953 * Adobe Systems Inc. 714,590 31,092 Corning Inc. 2,221,273 29,610 Intuit Inc. 424,869 27,893 Broadcom Corp. Class A 781,201 27,084 TE Connectivity Ltd. 634,527 26,606 * Symantec Corp. 1,043,471 25,753 Applied Materials Inc. 1,809,953 24,398 Motorola Solutions Inc. 374,645 23,989 * LinkedIn Corp. Class A 135,192 23,802 Analog Devices Inc. 461,591 21,459 * Citrix Systems Inc. 281,344 20,302 * SanDisk Corp. 365,015 20,076 * NetApp Inc. 543,891 18,579 Amphenol Corp. Class A 240,989 17,990 * Fiserv Inc. 201,339 17,684 Paychex Inc. 494,145 17,330 Altera Corp. 482,243 17,105 Seagate Technology plc 460,234 16,826 Western Digital Corp. 329,727 16,579 * Equinix Inc. 73,670 15,936 Fidelity National Information Services Inc. 400,216 15,857 * Micron Technology Inc. 1,541,832 15,387 Xerox Corp. 1,754,329 15,087 Xilinx Inc. 394,906 15,074 * Teradata Corp. 254,347 14,882 * Red Hat Inc. 291,462 14,736 Maxim Integrated Products Inc. 441,641 14,420 * Autodesk Inc. 339,242 13,990 * Juniper Networks Inc. 736,467 13,654 Linear Technology Corp. 351,150 13,474 Avago Technologies Ltd. Class A 371,765 13,354 KLA-Tencor Corp. 250,624 13,218 Western Union Co. 858,452 12,911 CA Inc. 483,921 12,180 * Alliance Data Systems Corp. 71,490 11,574 * Trimble Navigation Ltd. 385,444 11,548 Computer Sciences Corp. 234,340 11,537 NVIDIA Corp. 896,655 11,495 * ANSYS Inc. 140,163 11,412 * VeriSign Inc. 233,547 11,042 * F5 Networks Inc. 119,131 10,612 Microchip Technology Inc. 280,379 10,307 * Lam Research Corp. 245,056 10,160 * BMC Software Inc. 215,771 9,997 * VMware Inc. Class A 125,946 9,935 Activision Blizzard Inc. 672,203 9,794 * Cree Inc. 176,195 9,640 * Akamai Technologies Inc. 255,357 9,012 * Rackspace Hosting Inc. 166,839 8,422 * Synopsys Inc. 229,716 8,242 Harris Corp. 170,863 7,918 * Nuance Communications Inc. 382,402 7,717 * Electronic Arts Inc. 430,748 7,624 * Avnet Inc. 206,995 7,493 * Gartner Inc. 133,845 7,283 * FleetCor Technologies Inc. 92,100 7,061 SAIC Inc. 515,944 6,991 Marvell Technology Group Ltd. 646,068 6,835 * Flextronics International Ltd. 1,003,269 6,782 * NCR Corp. 241,222 6,648 * Arrow Electronics Inc. 160,040 6,501 * Skyworks Solutions Inc. 292,532 6,444 Solera Holdings Inc. 103,925 6,062 Total System Services Inc. 239,698 5,940 Global Payments Inc. 119,036 5,911 FactSet Research Systems Inc. 63,616 5,891 FLIR Systems Inc. 225,886 5,875 Jack Henry & Associates Inc. 123,795 5,721 * SolarWinds Inc. 96,128 5,681 * LSI Corp. 833,240 5,649 * Cadence Design Systems Inc. 404,953 5,641 * Informatica Corp. 163,433 5,634 * ON Semiconductor Corp. 680,099 5,631 Genpact Ltd. 308,658 5,614 IAC/InterActiveCorp 124,455 5,561 * MICROS Systems Inc. 120,952 5,505 * CommVault Systems Inc. 66,140 5,422 Jabil Circuit Inc. 279,000 5,156 National Instruments Corp. 148,942 4,878 * JDS Uniphase Corp. 355,871 4,758 * TIBCO Software Inc. 233,773 4,727 * Teradyne Inc. 288,224 4,675 * Fortinet Inc. 195,748 4,635 * PTC Inc. 181,434 4,625 * Concur Technologies Inc. 67,156 4,611 * WEX Inc. 58,398 4,584 Broadridge Financial Solutions Inc. 184,059 4,572 * Aspen Technology Inc. 141,038 4,554 * Ingram Micro Inc. 228,334 4,494 * ServiceNow Inc. 123,091 4,456 * CoStar Group Inc. 40,693 4,454 * NeuStar Inc. Class A 94,966 4,419 * Atmel Corp. 632,370 4,401 * Cymer Inc. 44,601 4,286 AOL Inc. 110,903 4,269 * Ultimate Software Group Inc. 39,518 4,116 * Aruba Networks Inc. 161,164 3,987 * Brocade Communications Systems Inc. 689,183 3,977 MAXIMUS Inc. 48,864 3,908 Molex Inc. Class A 161,856 3,904 * Compuware Corp. 305,610 3,820 * 3D Systems Corp. 118,059 3,806 * Verint Systems Inc. 103,423 3,780 FEI Co. 58,114 3,751 * Zebra Technologies Corp. 77,297 3,643 * CoreLogic Inc. 140,447 3,632 * NetSuite Inc. 44,257 3,543 * Semtech Corp. 100,060 3,541 * Riverbed Technology Inc. 235,314 3,509 DST Systems Inc. 47,951 3,417 * VeriFone Systems Inc. 163,957 3,391 ^ IPG Photonics Corp. 50,763 3,371 * Rovi Corp. 157,348 3,369 * Splunk Inc. 81,800 3,274 * ValueClick Inc. 108,574 3,208 * Microsemi Corp. 137,641 3,189 Lender Processing Services Inc. 121,843 3,102 Mentor Graphics Corp. 169,857 3,066 InterDigital Inc. 62,310 2,980 * Polycom Inc. 268,529 2,975 j2 Global Inc. 75,812 2,973 * ViaSat Inc. 60,529 2,932 * ACI Worldwide Inc. 59,923 2,928 Diebold Inc. 95,768 2,904 Anixter International Inc. 41,483 2,900 * Zynga Inc. Class A 862,522 2,898 * QLIK Technologies Inc. 111,375 2,877 * Cavium Inc. 73,287 2,844 Plantronics Inc. 64,330 2,843 * Arris Group Inc. 165,207 2,837 * Tyler Technologies Inc. 45,089 2,762 * Fairchild Semiconductor International Inc. Class A 191,769 2,712 * Vishay Intertechnology Inc. 198,426 2,701 * Guidewire Software Inc. 68,676 2,640 * Itron Inc. 56,345 2,614 Cognex Corp. 62,018 2,614 * Acme Packet Inc. 89,262 2,608 * Sourcefire Inc. 44,020 2,607 * Tech Data Corp. 56,996 2,600 Lexmark International Inc. Class A 97,602 2,577 Convergys Corp. 148,476 2,529 * First Solar Inc. 92,039 2,481 * Hittite Microwave Corp. 40,524 2,454 Fair Isaac Corp. 53,582 2,448 * Workday Inc. Class A 39,600 2,441 Littelfuse Inc. 35,683 2,421 * EchoStar Corp. Class A 60,830 2,371 * Silicon Laboratories Inc. 57,209 2,366 * TiVo Inc. 190,371 2,359 *,^ Advanced Micro Devices Inc. 921,605 2,350 * SS&C Technologies Holdings Inc. 78,355 2,349 * Ciena Corp. 146,707 2,349 Dolby Laboratories Inc. Class A 69,965 2,348 * Vantiv Inc. Class A 97,400 2,312 * Veeco Instruments Inc. 59,602 2,285 NIC Inc. 116,648 2,235 * Manhattan Associates Inc. 30,058 2,233 * International Rectifier Corp. 104,407 2,208 * Acxiom Corp. 107,346 2,190 Cypress Semiconductor Corp. 198,139 2,185 MKS Instruments Inc. 80,008 2,176 * Cirrus Logic Inc. 93,961 2,138 * RF Micro Devices Inc. 401,461 2,136 * PMC - Sierra Inc. 306,606 2,082 * Entegris Inc. 211,081 2,081 * Sapient Corp. 169,893 2,071 * Palo Alto Networks Inc. 36,200 2,049 Blackbaud Inc. 68,958 2,043 * Benchmark Electronics Inc. 113,119 2,038 * CACI International Inc. Class A 35,094 2,031 * Advent Software Inc. 72,470 2,027 * Synaptics Inc. 49,450 2,012 * Euronet Worldwide Inc. 75,636 1,992 Coherent Inc. 34,785 1,974 * NETGEAR Inc. 58,331 1,955 Heartland Payment Systems Inc. 58,835 1,940 * Ixia 89,437 1,935 * Dealertrack Technologies Inc. 65,514 1,925 * Progress Software Corp. 84,325 1,921 * WebMD Health Corp. 78,392 1,906 * Bottomline Technologies de Inc. 66,046 1,883 Syntel Inc. 27,740 1,873 * Cardtronics Inc. 67,564 1,855 Power Integrations Inc. 42,674 1,852 * Cornerstone OnDemand Inc. 53,721 1,832 * Cray Inc. 78,396 1,820 * OSI Systems Inc. 29,178 1,817 *,^ VistaPrint NV 46,762 1,808 ADTRAN Inc. 90,678 1,782 * Fusion-io Inc. 108,689 1,779 Tessera Technologies Inc. 94,306 1,768 * Universal Display Corp. 59,917 1,761 * Finisar Corp. 133,468 1,760 * Integrated Device Technology Inc. 233,433 1,744 * QLogic Corp. 147,025 1,705 * Insight Enterprises Inc. 82,144 1,694 * Angie's List Inc. 85,450 1,688 * Electronics for Imaging Inc. 65,984 1,673 Intersil Corp. Class A 190,760 1,662 * Diodes Inc. 78,450 1,646 Badger Meter Inc. 30,349 1,624 * ATMI Inc. 71,423 1,602 * Advanced Energy Industries Inc. 86,421 1,582 * Take-Two Interactive Software Inc. 97,723 1,578 * PROS Holdings Inc. 56,966 1,548 * CSG Systems International Inc. 72,924 1,545 * OpenTable Inc. 23,675 1,491 * MEMC Electronic Materials Inc. 312,076 1,373 * Kulicke & Soffa Industries Inc. 116,901 1,351 * FARO Technologies Inc. 31,135 1,351 * Accelrys Inc. 137,729 1,344 * Interactive Intelligence Group Inc. 29,867 1,325 * Checkpoint Systems Inc. 100,989 1,319 * Blucora Inc. 84,773 1,312 * MicroStrategy Inc. Class A 12,733 1,287 * SYNNEX Corp. 34,715 1,284 Molex Inc. 43,135 1,263 * Plexus Corp. 51,900 1,262 Brooks Automation Inc. 122,103 1,243 * OmniVision Technologies Inc. 89,159 1,229 * Websense Inc. 81,897 1,228 * TriQuint Semiconductor Inc. 243,205 1,228 * Lattice Semiconductor Corp. 221,655 1,208 * Internap Network Services Corp. 128,475 1,201 * Unisys Corp. 52,757 1,200 * BroadSoft Inc. 45,029 1,192 *,^ VirnetX Holding Corp. 61,672 1,182 * Cabot Microelectronics Corp. 33,960 1,180 EPIQ Systems Inc. 83,751 1,175 * Dice Holdings Inc. 114,987 1,165 * Ellie Mae Inc. 48,200 1,159 EarthLink Inc. 213,666 1,158 MTS Systems Corp. 19,791 1,151 * Liquidity Services Inc. 38,335 1,143 * Rofin-Sinar Technologies Inc. 42,087 1,140 * Netscout Systems Inc. 46,246 1,136 * Applied Micro Circuits Corp. 152,416 1,131 * Sanmina Corp. 97,543 1,108 Tellabs Inc. 526,731 1,101 * Comverse Inc. 38,615 1,083 * Harmonic Inc. 186,986 1,083 * Digital River Inc. 76,271 1,078 * Constant Contact Inc. 81,695 1,060 Daktronics Inc. 100,234 1,052 * Ultratech Inc. 26,184 1,035 * ScanSource Inc. 36,506 1,030 ^ Ebix Inc. 62,988 1,022 Computer Task Group Inc. 47,231 1,010 * CalAmp Corp. 91,904 1,008 * TeleTech Holdings Inc. 47,329 1,004 * Actuate Corp. 155,804 935 * ExactTarget Inc. 39,800 926 Forrester Research Inc. 29,258 926 * CIBER Inc. 195,969 921 * Spansion Inc. Class A 71,508 920 * Ceva Inc. 58,856 918 Methode Electronics Inc. 70,899 913 Black Box Corp. 41,809 912 * RealPage Inc. 43,946 910 * ExlService Holdings Inc. 27,537 905 * Rogers Corp. 18,532 882 CTS Corp. 84,356 881 * Monster Worldwide Inc. 173,275 879 * Aviat Networks Inc. 256,210 863 * Synchronoss Technologies Inc. 27,099 841 * Infinera Corp. 118,981 833 Loral Space & Communications Inc. 13,411 830 Pegasystems Inc. 29,520 829 * Freescale Semiconductor Ltd. 54,685 814 Comtech Telecommunications Corp. 33,464 813 * Emulex Corp. 124,024 810 AVX Corp. 67,202 800 * SunPower Corp. Class A 68,850 795 * Amkor Technology Inc. 197,599 790 * iGATE Corp. 41,342 778 * Move Inc. 64,967 776 * Sykes Enterprises Inc. 48,243 770 * Callidus Software Inc. 168,446 770 * Agilysys Inc. 75,861 754 Monolithic Power Systems Inc. 30,822 751 Monotype Imaging Holdings Inc. 31,285 743 * FormFactor Inc. 158,042 743 * Anaren Inc. 38,200 741 * Intermec Inc. 73,857 726 * Rambus Inc. 129,130 724 *,^ RealD Inc. 54,807 712 ManTech International Corp. Class A 26,241 705 * Exar Corp. 66,713 700 Keynote Systems Inc. 49,791 695 Electro Scientific Industries Inc. 62,883 695 * XO Group Inc. 68,774 688 * Calix Inc. 83,075 677 * Aeroflex Holding Corp. 82,571 649 * Immersion Corp. 55,249 649 * Axcelis Technologies Inc. 518,442 648 * LivePerson Inc. 47,673 647 * Integrated Silicon Solution Inc. 69,416 637 * Sonus Networks Inc. 242,672 629 * Envestnet Inc. 34,345 601 * Unwired Planet Inc. 268,854 597 * Silicon Graphics International Corp. 43,262 595 * GT Advanced Technologies Inc. 179,793 592 * Web.com Group Inc. 34,250 585 Electro Rent Corp. 31,130 577 Cohu Inc. 60,498 566 Park Electrochemical Corp. 21,537 546 * Measurement Specialties Inc. 13,531 538 * Kemet Corp. 84,684 529 American Software Inc. Class A 63,608 529 * Bazaarvoice Inc. 72,265 529 IXYS Corp. 55,052 528 * TTM Technologies Inc. 69,285 527 * Bankrate Inc. 43,933 525 * IntraLinks Holdings Inc. 81,822 520 * Extreme Networks 153,497 517 * Jive Software Inc. 33,122 503 * Entropic Communications Inc. 122,781 500 United Online Inc. 81,653 492 * Avid Technology Inc. 78,308 491 Micrel Inc. 46,569 489 * Oplink Communications Inc. 29,804 489 * Power-One Inc. 116,170 482 * Active Network Inc. 114,080 478 * Global Cash Access Holdings Inc. 67,697 477 * Newport Corp. 28,032 474 * Fabrinet 32,085 469 * DTS Inc. 27,739 461 * Imperva Inc. 11,900 458 * Digi International Inc. 50,319 449 Cass Information Systems Inc. 10,680 449 * Carbonite Inc. 40,905 448 * comScore Inc. 26,436 444 * LTX-Credence Corp. 72,810 440 * KVH Industries Inc. 32,125 436 Marchex Inc. Class B 103,434 435 * Stamps.com Inc. 16,846 421 * SPS Commerce Inc. 9,824 419 * Ipass Inc. 208,388 413 * FalconStor Software Inc. 150,119 402 * ModusLink Global Solutions Inc. 120,849 399 * Echelon Corp. 159,453 389 * Limelight Networks Inc. 186,544 384 * DSP Group Inc. 47,184 381 * InvenSense Inc. 35,600 380 * Globecomm Systems Inc. 31,230 375 * NVE Corp. 6,628 374 * ANADIGICS Inc. 186,501 373 Hackett Group Inc. 80,928 370 * Proofpoint Inc. 21,900 369 * Infoblox Inc. 17,007 369 Booz Allen Hamilton Holding Corp. 27,451 369 * Kopin Corp. 98,250 364 * Virtusa Corp. 15,114 359 * Saba Software Inc. 44,797 356 * Lionbridge Technologies Inc. 91,665 355 * LogMeIn Inc. 18,417 354 * Yelp Inc. 14,700 349 TheStreet Inc. 181,048 346 * Emcore Corp. 57,368 334 * Imation Corp. 87,308 334 * Multi-Fineline Electronix Inc. 21,291 329 * Tangoe Inc. 26,200 325 * RealNetworks Inc. 41,499 320 * Datalink Corp. 25,455 307 * Volterra Semiconductor Corp. 21,049 299 * Demand Media Inc. 33,553 290 * Quantum Corp. 223,325 286 * MoneyGram International Inc. 15,555 282 Bel Fuse Inc. Class B 17,616 275 * Silicon Image Inc. 56,547 275 * Perficient Inc. 23,019 268 * Information Services Group Inc. 128,428 259 * Brightcove Inc. 41,600 258 * Dynamics Research Corp. 43,014 256 * Spark Networks Inc. 35,087 247 * Higher One Holdings Inc. 27,738 247 Concurrent Computer Corp. 29,783 236 * Vishay Precision Group Inc. 15,985 235 * ServiceSource International Inc. 32,408 229 * Autobytel Inc. 52,749 229 Aware Inc. 48,420 224 * Reis Inc. 14,363 223 * Mercury Systems Inc. 30,156 222 * VASCO Data Security International Inc. 25,148 212 * Alpha & Omega Semiconductor Ltd. 23,616 210 * Responsys Inc. 23,567 209 * Trulia Inc. 6,500 204 * Seachange International Inc. 16,536 197 * Nanometrics Inc. 13,307 192 * Super Micro Computer Inc. 16,702 189 * Vocus Inc. 13,005 184 * Photronics Inc. 27,458 183 * Edgewater Technology Inc. 46,366 181 * Guidance Software Inc. 16,423 178 * STEC Inc. 40,298 178 * Zygo Corp. 11,953 177 * Maxwell Technologies Inc. 32,373 174 Supertex Inc. 7,784 173 PC Connection Inc. 10,505 172 PC-Tel Inc. 23,554 167 * Dot Hill Systems Corp. 145,296 160 * AXT Inc. 54,038 159 * Sigma Designs Inc. 32,175 157 * Novatel Wireless Inc. 78,198 156 * Mindspeed Technologies Inc. 44,954 150 * Rudolph Technologies Inc. 11,852 140 * Amtech Systems Inc. 38,238 138 * support.com Inc. 32,752 137 * GSI Technology Inc. 20,023 132 * Market Leader Inc. 14,628 131 * PDF Solutions Inc. 8,005 128 * Procera Networks Inc. 10,524 125 * Identive Group Inc. 84,153 125 * QuinStreet Inc. 19,202 115 * Demandware Inc. 4,400 112 * SciQuest Inc. 4,600 111 * Mitek Systems Inc. 23,200 109 * Inphi Corp. 10,284 107 * Intevac Inc. 22,587 107 * Zix Corp. 29,453 105 * ShoreTel Inc. 28,187 102 * FleetMatics Group plc 4,200 102 * Rosetta Stone Inc. 6,584 101 * Hutchinson Technology Inc. 36,408 100 * MaxLinear Inc. 15,986 99 Evolving Systems Inc. 15,378 97 * LoJack Corp. 30,922 96 * CyberOptics Corp. 16,435 92 * MoSys Inc. 19,222 91 * PRGX Global Inc. 12,965 90 * StarTek Inc. 15,375 90 * Oclaro Inc. 70,562 89 * Pericom Semiconductor Corp. 12,912 88 Richardson Electronics Ltd. 7,339 87 * Ikanos Communications Inc. 43,344 87 * LRAD Corp. 82,645 86 * Innodata Inc. 22,930 79 * Travelzoo Inc. 3,696 79 * Rubicon Technology Inc. 11,949 79 * Symmetricom Inc. 16,944 77 * Document Security Systems Inc. 33,661 76 * Radisys Corp. 15,433 76 * OCZ Technology Group Inc. 41,752 75 * GSI Group Inc. 8,661 74 *,^ Glu Mobile Inc. 24,752 74 * Millennial Media Inc. 11,400 72 Telular Corp. 7,116 72 Crexendo Inc. 25,382 69 * QuickLogic Corp. 27,004 66 Digimarc Corp. 3,004 66 * Telenav Inc. 9,993 64 * Mattson Technology Inc. 45,776 63 * PLX Technology Inc. 13,702 62 * Cascade Microtech Inc. 8,600 62 Frequency Electronics Inc. 6,498 61 * TeleCommunication Systems Inc. Class A 27,184 61 * STR Holdings Inc. 27,740 60 Mesa Laboratories Inc. 1,100 58 * Datawatch Corp. 3,806 58 Rimage Corp. 6,050 55 * Meru Networks Inc. 7,340 50 * Smith Micro Software Inc. 36,488 48 * Bsquare Corp. 15,441 47 QAD Inc. Class A 3,629 47 * CUI Global Inc. 8,800 44 * Wave Systems Corp. Class A 62,907 43 * ID Systems Inc. 6,809 39 * PAR Technology Corp. 7,772 37 * Westell Technologies Inc. Class A 17,678 36 * Pixelworks Inc. 15,645 35 *,^ Motricity Inc. 83,249 30 * Numerex Corp. Class A 2,362 30 * Parkervision Inc. 7,548 28 * Majesco Entertainment Co. 49,800 27 * GSE Systems Inc. 13,415 27 * MeetMe Inc. 11,500 26 * Planar Systems Inc. 13,735 26 * MEMSIC Inc. 8,040 22 * BTU International Inc. 9,344 21 Bel Fuse Inc. Class A 1,477 20 * Synacor Inc. 6,700 20 * NCI Inc. Class A 3,856 19 * Mitel Networks Corp. 4,575 18 * Lantronix Inc. 6,995 14 * Viasystems Group Inc. 1,104 14 * Ultra Clean Holdings 2,159 14 Transact Technologies Inc. 1,540 12 * TechTarget Inc. 2,479 12 * Microvision Inc. 7,111 11 * Pulse Electronics Corp. 26,190 11 * ClearSign Combustion Corp. 1,400 10 * Crossroads Systems Inc. 4,400 10 * Zhone Technologies Inc. 10,572 9 * Research Frontiers Inc. 2,555 9 * Mattersight Corp. 2,159 9 * Pervasive Software Inc. 1,008 9 * Onvia Inc. 2,310 9 * Rainmaker Systems Inc. 19,115 9 * WebMediaBrands Inc. 5,176 8 * GigOptix Inc. 8,066 8 * Transwitch Corp. 16,462 8 * Selectica Inc. 829 8 * CVD Equipment Corp. 700 7 * eGain Communications Corp. 800 7 * Ambient Corp. 2,703 7 QAD Inc. Class B 573 6 * Asure Software Inc. 1,000 6 * Intellicheck Mobilisa Inc. 16,110 6 * ADDvantage Technologies Group Inc. 2,000 5 ePlus Inc. 100 5 * Management Network Group Inc. 1,026 3 * Bridgeline Digital Inc. 1,800 2 * Wireless Telecom Group Inc. 1,403 2 * Superconductor Technologies Inc. 656 2 * Official Payments Holdings Inc. Class B 121 1 * PCM Inc. 63 1 Optical Cable Corp. 100 — * Newtek Business Services Inc. 204 — * TigerLogic Corp. 200 — * Netlist Inc. 100 — * Video Display Corp. 19 — Materials (3.8%) Monsanto Co. 806,812 85,224 EI du Pont de Nemours & Co. 1,409,009 69,267 Dow Chemical Co. 1,816,274 57,830 Praxair Inc. 446,777 49,833 Freeport-McMoRan Copper & Gold Inc. 1,432,320 47,410 LyondellBasell Industries NV Class A 607,649 38,458 Ecolab Inc. 400,340 32,099 Newmont Mining Corp. 741,934 31,080 International Paper Co. 665,411 30,995 PPG Industries Inc. 204,677 27,414 Air Products & Chemicals Inc. 313,396 27,303 Mosaic Co. 425,718 25,377 Sherwin-Williams Co. 132,741 22,419 Nucor Corp. 479,413 22,125 CF Industries Holdings Inc. 95,181 18,120 Eastman Chemical Co. 232,397 16,238 Sigma-Aldrich Corp. 181,659 14,111 Alcoa Inc. 1,609,881 13,716 FMC Corp. 207,987 11,861 Ball Corp. 225,463 10,728 Celanese Corp. Class A 241,102 10,621 Airgas Inc. 103,066 10,220 Vulcan Materials Co. 196,179 10,142 Rock Tenn Co. Class A 108,610 10,078 MeadWestvaco Corp. 265,462 9,636 International Flavors & Fragrances Inc. 123,182 9,444 * Crown Holdings Inc. 216,735 9,018 Ashland Inc. 119,123 8,851 * WR Grace & Co. 108,556 8,414 Albemarle Corp. 134,319 8,398 Rockwood Holdings Inc. 119,482 7,819 Reliance Steel & Aluminum Co. 109,272 7,777 Valspar Corp. 122,932 7,652 Sealed Air Corp. 294,219 7,094 Martin Marietta Materials Inc. 69,264 7,066 Packaging Corp. of America 148,533 6,665 * Owens-Illinois Inc. 247,603 6,599 Axiall Corp. 105,587 6,563 Royal Gold Inc. 92,318 6,557 RPM International Inc. 200,039 6,317 Bemis Co. Inc. 155,633 6,281 Aptargroup Inc. 95,054 5,451 Huntsman Corp. 289,650 5,385 Sonoco Products Co. 152,586 5,339 Cytec Industries Inc. 68,775 5,095 Steel Dynamics Inc. 316,181 5,018 Allegheny Technologies Inc. 154,446 4,897 * Louisiana-Pacific Corp. 211,032 4,558 ^ Cliffs Natural Resources Inc. 228,876 4,351 United States Steel Corp. 217,691 4,245 NewMarket Corp. 16,265 4,235 Eagle Materials Inc. 63,341 4,220 Domtar Corp. 52,270 4,057 Compass Minerals International Inc. 50,352 3,973 Carpenter Technology Corp. 75,516 3,722 PolyOne Corp. 143,219 3,496 Cabot Corp. 95,747 3,275 * Chemtura Corp. 148,636 3,212 Silgan Holdings Inc. 67,560 3,192 Olin Corp. 121,285 3,059 HB Fuller Co. 76,032 2,971 Sensient Technologies Corp. 75,419 2,948 Westlake Chemical Corp. 30,275 2,831 Scotts Miracle-Gro Co. Class A 65,267 2,822 Commercial Metals Co. 175,763 2,786 Walter Energy Inc. 95,077 2,710 * Coeur d'Alene Mines Corp. 137,090 2,585 Greif Inc. Class A 46,964 2,518 Worthington Industries Inc. 80,229 2,485 * Resolute Forest Products 143,133 2,316 Minerals Technologies Inc. 53,702 2,229 * Clearwater Paper Corp. 42,112 2,219 * Stillwater Mining Co. 168,455 2,178 * Graphic Packaging Holding Co. 290,204 2,174 * Texas Industries Inc. 31,987 2,019 * Allied Nevada Gold Corp. 121,899 2,006 Balchem Corp. 45,506 2,000 Tronox Ltd. Class A 96,700 1,916 Buckeye Technologies Inc. 60,675 1,817 Innophos Holdings Inc. 32,837 1,792 * Flotek Industries Inc. 108,653 1,776 Kaiser Aluminum Corp. 26,984 1,744 * SunCoke Energy Inc. 106,586 1,741 Schweitzer-Mauduit International Inc. 44,717 1,732 * Calgon Carbon Corp. 95,341 1,726 Hecla Mining Co. 432,537 1,709 PH Glatfelter Co. 72,093 1,686 Innospec Inc. 37,317 1,652 Intrepid Potash Inc. 79,846 1,498 AMCOL International Corp. 49,167 1,484 American Vanguard Corp. 47,002 1,435 * RTI International Metals Inc. 43,826 1,389 Stepan Co. 20,088 1,268 Quaker Chemical Corp. 21,113 1,246 Myers Industries Inc. 88,974 1,242 Haynes International Inc. 21,660 1,198 * Ferro Corp. 173,989 1,174 Globe Specialty Metals Inc. 82,305 1,146 KapStone Paper and Packaging Corp. 41,168 1,144 * Headwaters Inc. 102,319 1,115 * Kraton Performance Polymers Inc. 47,521 1,112 * AM Castle & Co. 62,258 1,089 Koppers Holdings Inc. 24,620 1,083 Neenah Paper Inc. 34,589 1,064 Tredegar Corp. 35,943 1,058 * OM Group Inc. 43,719 1,027 Schnitzer Steel Industries Inc. 38,371 1,023 Materion Corp. 34,794 992 A Schulman Inc. 29,868 943 Boise Inc. 106,879 926 Deltic Timber Corp. 12,649 869 AK Steel Holding Corp. 232,184 769 * Century Aluminum Co. 97,116 752 *,^ Molycorp Inc. 143,243 745 Hawkins Inc. 17,187 687 * ADA-ES Inc. 25,800 685 * Landec Corp. 47,124 682 * LSB Industries Inc. 18,500 643 Metals USA Holdings Corp. 28,576 590 * Horsehead Holding Corp. 52,829 575 * OMNOVA Solutions Inc. 74,425 571 Wausau Paper Corp. 41,426 447 Olympic Steel Inc. 17,882 427 * General Moly Inc. 191,499 423 ^ Gold Resource Corp. 30,607 399 *,^ Zoltek Cos. Inc. 32,566 389 * AEP Industries Inc. 5,357 385 Zep Inc. 22,054 331 *,^ Paramount Gold and Silver Corp. 147,489 329 * United States Lime & Minerals Inc. 6,013 320 * Berry Plastics Group Inc. 16,600 316 Kronos Worldwide Inc. 20,160 315 US Silica Holdings Inc. 13,200 311 Chase Corp. 14,619 282 * Friedman Industries Inc. 27,500 274 * American Pacific Corp. 11,774 272 * Universal Stainless & Alloy 6,559 238 KMG Chemicals Inc. 10,994 214 Noranda Aluminum Holding Corp. 34,663 156 * Golden Minerals Co. 62,795 149 * Penford Corp. 10,687 117 * Arabian American Development Co. 10,600 89 * Senomyx Inc. 30,755 65 * Solitario Exploration & Royalty Corp. 40,487 65 * Verso Paper Corp. 45,239 60 *,^ Clean Diesel Technologies Inc. 14,310 31 * US Concrete Inc. 2,000 28 * Core Molding Technologies Inc. 2,200 20 * Handy & Harman Ltd. 500 8 * Mines Management Inc. 6,300 6 * UFP Technologies Inc. 300 6 * Midway Gold Corp. 3,700 4 * Comstock Mining Inc. 1,400 3 Telecommunication Services (2.5%) AT&T Inc. 8,281,556 303,850 Verizon Communications Inc. 4,310,390 211,856 CenturyLink Inc. 943,832 33,157 * Crown Castle International Corp. 442,220 30,796 * Sprint Nextel Corp. 4,540,349 28,196 * SBA Communications Corp. Class A 191,743 13,809 Windstream Corp. 892,647 7,097 ^ Frontier Communications Corp. 1,509,671 6,008 * tw telecom inc Class A 230,208 5,799 * MetroPCS Communications Inc. 500,904 5,460 Telephone & Data Systems Inc. 145,591 3,068 * Level 3 Communications Inc. 148,921 3,022 * Clearwire Corp. Class A 679,931 2,203 Cogent Communications Group Inc. 68,807 1,816 * Cincinnati Bell Inc. 369,984 1,206 Atlantic Tele-Network Inc. 24,244 1,176 * 8x8 Inc. 169,641 1,162 *,^ NII Holdings Inc. 260,395 1,127 * Premiere Global Services Inc. 67,298 740 * United States Cellular Corp. 20,519 739 * Leap Wireless International Inc. 123,806 729 Consolidated Communications Holdings Inc. 34,661 608 * General Communication Inc. Class A 61,670 565 * Cbeyond Inc. 71,339 530 * Vonage Holdings Corp. 158,412 458 NTELOS Holdings Corp. 35,128 450 USA Mobility Inc. 32,143 426 HickoryTech Corp. 38,868 394 Shenandoah Telecommunications Co. 25,862 394 Lumos Networks Corp. 24,967 337 Alaska Communications Systems Group Inc. 173,425 288 IDT Corp. Class B 23,847 288 * Iridium Communications Inc. 40,339 243 Neutral Tandem Inc. 32,752 107 Primus Telecommunications Group Inc. 7,400 82 * ORBCOMM Inc. 9,769 51 * Towerstream Corp. 19,301 43 * inContact Inc. 4,400 36 * Elephant Talk Communications Corp. 22,150 27 * Hawaiian Telcom Holdco Inc. 1,100 25 * Multiband Corp. 2,400 6 Alteva 238 2 Utilities (3.5%) Duke Energy Corp. 1,062,698 77,141 Southern Co. 1,312,004 61,559 Dominion Resources Inc. 869,270 50,574 NextEra Energy Inc. 639,207 49,654 Exelon Corp. 1,289,622 44,466 American Electric Power Co. Inc. 732,857 35,639 PG&E Corp. 661,725 29,467 Sempra Energy 348,657 27,872 PPL Corp. 879,016 27,522 Consolidated Edison Inc. 441,975 26,974 FirstEnergy Corp. 630,997 26,628 Public Service Enterprise Group Inc. 763,334 26,213 Edison International 491,626 24,739 Xcel Energy Inc. 736,784 21,883 Northeast Utilities 474,352 20,615 DTE Energy Co. 260,482 17,801 Entergy Corp. 268,921 17,007 CenterPoint Energy Inc. 645,625 15,469 Wisconsin Energy Corp. 346,135 14,846 ONEOK Inc. 309,583 14,758 NiSource Inc. 469,805 13,784 NRG Energy Inc. 488,039 12,928 Ameren Corp. 366,361 12,830 * Calpine Corp. 585,311 12,057 AES Corp. 957,314 12,033 CMS Energy Corp. 401,725 11,224 American Water Works Co. Inc. 268,011 11,106 OGE Energy Corp. 149,113 10,435 Pinnacle West Capital Corp. 165,743 9,595 SCANA Corp. 180,084 9,213 Alliant Energy Corp. 167,799 8,420 AGL Resources Inc. 177,788 7,458 Pepco Holdings Inc. 347,885 7,445 National Fuel Gas Co. 119,986 7,361 NV Energy Inc. 355,469 7,120 ITC Holdings Corp. 78,883 7,041 Integrys Energy Group Inc. 118,449 6,889 MDU Resources Group Inc. 271,077 6,774 Aqua America Inc. 211,703 6,656 UGI Corp. 171,260 6,575 Questar Corp. 265,087 6,450 Westar Energy Inc. 191,231 6,345 Atmos Energy Corp. 136,477 5,826 TECO Energy Inc. 311,552 5,552 Great Plains Energy Inc. 231,756 5,374 Vectren Corp. 124,524 4,411 ^ Hawaiian Electric Industries Inc. 158,322 4,387 Cleco Corp. 91,895 4,322 * Dynegy Inc. 161,456 3,873 Piedmont Natural Gas Co. Inc. 115,576 3,800 IDACORP Inc. 75,897 3,664 Portland General Electric Co. 114,144 3,462 WGL Holdings Inc. 77,989 3,439 Southwest Gas Corp. 70,107 3,327 Black Hills Corp. 67,140 2,957 ALLETE Inc. 59,524 2,918 UNS Energy Corp. 59,397 2,907 UIL Holdings Corp. 72,742 2,880 New Jersey Resources Corp. 63,055 2,828 PNM Resources Inc. 120,457 2,805 South Jersey Industries Inc. 47,915 2,664 Avista Corp. 90,605 2,483 NorthWestern Corp. 56,349 2,246 El Paso Electric Co. 60,939 2,051 MGE Energy Inc. 35,175 1,950 Northwest Natural Gas Co. 40,845 1,790 American States Water Co. 29,774 1,714 Empire District Electric Co. 65,899 1,476 Laclede Group Inc. 34,330 1,466 CH Energy Group Inc. 21,435 1,402 Otter Tail Corp. 43,785 1,363 California Water Service Group 59,074 1,176 Atlantic Power Corp. 180,552 890 SJW Corp. 32,275 855 Chesapeake Utilities Corp. 13,891 681 Connecticut Water Service Inc. 23,110 676 Ormat Technologies Inc. 26,286 543 Unitil Corp. 14,371 404 Middlesex Water Co. 15,893 310 Genie Energy Ltd. Class B 29,059 269 Artesian Resources Corp. Class A 8,245 185 * Cadiz Inc. 23,073 156 York Water Co. 7,319 138 Delta Natural Gas Co. Inc. 6,214 136 * Pure Cycle Corp. 15,629 82 * US Geothermal Inc. 118,000 40 * Synthesis Energy Systems Inc. 30,151 31 Gas Natural Inc. 100 1 Total Common Stocks (Cost $19,647,961) Market Value Coupon Shares ($000) Temporary Cash Investments (0.7%) 1 Money Market Fund (0.7%) 2,3 Vanguard Market Liquidity Fund 0.147% 169,522,945 169,523 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.0%) 4,5 Fannie Mae Discount Notes 0.120% 6/5/13 3,400 3,399 4,5 Fannie Mae Discount Notes 0.120% 6/24/13 500 500 5,6 Federal Home Loan Bank Discount Notes 0.105% 4/3/13 3,000 3,000 5,6 Federal Home Loan Bank Discount Notes 0.115% 7/26/13 1,000 999 4,5 Freddie Mac Discount Notes 0.130% 9/16/13 1,000 999 Total Temporary Cash Investments (Cost $178,421) Total Investments (100.1%) (Cost $19,826,382) Other Assets and Liabilities-Net (-0.1%) 3 Net Assets (100%) Securities with a market value of less than $500 are displayed with a dash. * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $30,168,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.1%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $32,134,000 of collateral received for securities on loan. 4 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 5 Securities with a value of $6,851,000 have been segregated as initial margin for open futures contracts. 6 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
